 



Exhibit 10.1
EXECUTION COPY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MAY 11, 2007
AMONG
TESORO CORPORATION,
AS BORROWER
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
AS LENDERS
LEHMAN COMMERCIAL PAPER INC.,
AS SYNDICATION AGENT
BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
FORTIS CAPITAL CORP. and THE ROYAL BANK OF SCOTLAND plc,
AS CO-DOCUMENTATION AGENTS
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS COLLATERAL AGENT
AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
 
J.P. MORGAN SECURITIES INC. and LEHMAN BROTHERS INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
1.1. Certain Defined Terms
    1  
1.2. Plural Forms
    29  
 
       
ARTICLE II THE CREDITS
    29  
 
       
2.1. Commitments; Loans
    29  
2.2. Required Payments; Termination
    30  
2.3. Ratable Loans; Types of Advances
    31  
2.4. Commitment Fee; Aggregate Revolving Loan Commitment
    32  
2.5. Minimum Amount of Each Advance
    32  
2.6. Optional Principal Payments
    32  
2.7. Method of Selecting Types and Interest Periods for New Advances
    33  
2.8. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default
    33  
2.9. Changes in Interest Rate, etc.
    34  
2.10. Rates Applicable After Default
    34  
2.11. Method of Payment; Settlement
    34  
2.12. Noteless Agreement; Evidence of Indebtedness
    37  
2.13. Telephonic Notices
    38  
2.14. Payments of Interest
    38  
2.15. Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans
    40  
2.16. Lending Installations
    40  
2.17. Non-Receipt of Funds by the Agent
    40  
2.18. Replacement of Lender
    41  
2.19. Facility LCs
    41  
2.20. Increase of Aggregate Revolving Loan Commitment
    46  
 
       
ARTICLE III YIELD PROTECTION; TAXES
    47  
 
       
3.1. Yield Protection
    47  
3.2. Changes in Capital Adequacy Regulations
    48  
3.3. Availability of Types of Advances
    48  
3.4. Funding Indemnification
    48  
3.5. Taxes
    49  
3.6. Lender Statements; Survival of Indemnity
    51  
3.7. Alternative Lending Installation
    51  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    51  
 
       
4.1. Effectiveness of Revolving Loan Commitments
    51  
4.2. Each Credit Extension
    53  

i



--------------------------------------------------------------------------------



 



         
ARTICLE V REPRESENTATIONS AND WARRANTIES
    53  
 
       
5.1. Existence and Standing
    53  
5.2. Authorization and Validity
    54  
5.3. No Conflict; Government Consent
    54  
5.4. Financial Statements
    54  
5.5. Material Adverse Change
    54  
5.6. Taxes
    55  
5.7. Litigation and Contingent Obligations
    55  
5.8. Subsidiaries
    55  
5.9. ERISA
    55  
5.10. Accuracy of Information
    55  
5.11. Regulation U
    55  
5.12. Material Agreements
    56  
5.13. Compliance With Laws
    56  
5.14. Ownership of Properties
    56  
5.15. Plan Assets; Prohibited Transactions
    56  
5.16. Environmental Matters
    56  
5.17. Investment Company Act
    56  
5.18. Insurance
    56  
5.19. No Default or Unmatured Default
    57  
 
       
ARTICLE VI COVENANTS
    57  
 
       
6.1. Financial Reporting
    57  
6.2. Use of Proceeds
    60  
6.3. Notice of Default
    60  
6.4. Conduct of Business
    60  
6.5. Taxes
    60  
6.6. Insurance
    60  
6.7. Compliance with Laws
    61  
6.8. Maintenance of Properties
    61  
6.9. Inspection; Keeping of Books and Records
    61  
6.10. Restricted Payments
    61  
6.11. Merger
    62  
6.12. Sale of Assets
    62  
6.13. Investments and Acquisitions
    63  
6.14. Indebtedness
    64  
6.15. Liens
    64  
6.16. Affiliates
    67  
6.17. Financial Contracts
    67  
6.18. Subsidiary Covenants
    67  
6.19. Contingent Obligations
    67  
6.20. [Intentionally Omitted]
    67  
6.21. Fixed Charge Coverage Ratio
    68  
6.22. Minimum Consolidated Tangible Net Worth
    68  
6.23. Subsidiary Collateral Documents; Subsidiary Guarantors
    68  

ii



--------------------------------------------------------------------------------



 



         
6.24. Insurance Proceeds
    69  
6.25. Collection Accounts
    69  
6.26. Repayment of Indebtedness
    69  
6.27. Multiemployer Plans
    70  
 
       
ARTICLE VII DEFAULTS
    70  
 
       
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    73  
 
       
8.1. Acceleration
    73  
8.2. Amendments
    74  
8.3. Preservation of Rights
    75  
 
       
ARTICLE IX GENERAL PROVISIONS
    75  
 
       
9.1. Survival of Representations
    75  
9.2. Governmental Regulation
    75  
9.3. Headings
    75  
9.4. Entire Agreement
    75  
9.5. Several Obligations; Benefits of this Agreement
    76  
9.6. Expenses; Indemnification
    76  
9.7. Numbers of Documents
    77  
9.8. Accounting
    77  
9.9. Severability of Provisions
    77  
9.10. Nonliability of Lenders
    77  
9.11. Confidentiality
    78  
9.12. Lenders Not Utilizing Plan Assets
    78  
9.13. Nonreliance
    78  
9.14. Disclosure
    78  
9.15. Performance of Obligations
    78  
9.16. Partial Guaranty Release
    79  
9.17. Subordination of Intercompany Indebtedness
    79  
9.18. Certifications Regarding Indentures
    80  
9.19. Co-Agents
    81  
 
       
ARTICLE X THE AGENT
    81  
 
       
10.1. Appointment; Nature of Relationship
    81  
10.2. Powers
    81  
10.3. General Immunity
    82  
10.4. No Responsibility for Loans, Recitals, etc.
    82  
10.5. Action on Instructions of Lenders
    82  
10.6. Employment of Agents and Counsel
    82  
10.7. Reliance on Documents; Counsel
    83  
10.8. Agent’s Reimbursement and Indemnification
    83  
10.9. Notice of Default
    83  
10.10. Rights as a Lender
    83  

iii



--------------------------------------------------------------------------------



 



         
10.11. Lender Credit Decision
    84  
10.12. Successor Agent
    84  
10.13. Agent and Arrangers Fees
    84  
10.14. Delegation to Affiliates
    84  
10.15. Collateral Documents
    85  
10.16. Exercise of Certain Remedies
    85  
 
       
ARTICLE XI SETOFF; RATABLE PAYMENTS
    86  
11.1. Setoff
    86  
11.2. Ratable Payments
    86  
11.3. Application of Payments
    86  
 
       
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    87  
 
       
12.1. Successors and Assigns; Designated Lenders
    87  
12.2. Participations
    89  
12.3. Assignments
    90  
12.4. Dissemination of Information
    91  
12.5. Tax Certifications
    92  
 
       
ARTICLE XIII NOTICES
    92  
 
       
13.1. Notices
    92  
13.2. Change of Address
    92  
 
       
ARTICLE XIV COUNTERPARTS
    92  
 
       
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    92  
 
       
ARTICLE XVI PRIOR CREDIT AGREEMENT
    94  
 
       
ARTICLE XVII USA PATRIOT ACT NOTIFICATION
    94  

iv



--------------------------------------------------------------------------------



 



SCHEDULES
Commitment Schedule
Pricing Schedule

         
Schedule 1.1
  -   Eligible Carriers
 
       
Schedule 2.19.1
  -   Letters of Credit Issued Under Prior Credit Agreement
 
       
Schedule 5.8
  -   Subsidiaries
 
       
Schedule 5.9
      ERISA
 
       
Schedule 6.13
  -   Investments
 
       
Schedule 6.14
  -   Indebtedness
 
       
Schedule 6.15
  -   Liens

EXHIBITS

         
Exhibit A
  -   Form of Borrower’s Counsel’s Opinion
 
       
Exhibit B
  -   Form of Compliance Certificate
 
       
Exhibit C
  -   Form of Assignment and Assumption Agreement
 
       
Exhibit D
  -   Form of Loan/Credit Related Money Transfer Instruction
 
       
Exhibit E
  -   Form of Revolving Note (if requested)
 
       
Exhibit F
  -   Form of Designation Agreement
 
       
Exhibit G
  -   Form of Officer’s Certificate
 
       
Exhibit H
  -   List of Closing Documents
 
       
Exhibit I
  -   [Intentionally Omitted]
 
       
Exhibit J-1
  -   Form of Interim Collateral Report
 
       
Exhibit J-2
  -   Form of Monthly Collateral Report

v



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     This Fourth Amended and Restated Credit Agreement, dated as of May 11,
2007, is entered into by and among Tesoro Corporation, a Delaware corporation,
the Lenders, the LC Issuers, and JPMorgan Chase Bank, National Association, as
Administrative Agent. The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Certain Defined Terms. As used in this Agreement:
     “Accounting Changes” is defined in Section 9.8 hereof.
     “Account Debtor” means the account debtor or obligor with respect to any of
the Receivables and/or the prospective purchaser with respect to any contract
right, and/or any party who enters into or proposes to enter into any contract
or other arrangement with the Borrower or any Subsidiary.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
     “Advance” means a borrowing hereunder consisting of the aggregate amount of
several Loans (i) made by some or all of the Lenders on the same Borrowing Date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period. The term “Advance” shall, unless otherwise indicated, include
Non-Ratable Loans and Collateral Protection Advances.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
     “Agent” means JPMorgan in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
as Administrative Agent, and any successor Agent appointed pursuant to
Article X.





--------------------------------------------------------------------------------



 



     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Lenders.
     “Aggregate Outstanding Revolving Loan Credit Exposure” means, at any time,
the aggregate of the Outstanding Revolving Loan Credit Exposures of all the
Lenders.
     “Aggregate Revolving Loan Commitment” means the aggregate of the Revolving
Loan Commitments of all the Lenders, as increased or reduced from time to time
pursuant to the terms hereof. The Aggregate Revolving Loan Commitment as of the
Closing Date is One Billion Seven Hundred Fifty Million and 00/100 Dollars
($1,750,000,000).
     “Agreement” means this Fourth Amended and Restated Credit Agreement, as it
may be amended, restated, supplemented or otherwise modified and as in effect
from time to time.
     “Agreement Accounting Principles” means US GAAP, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4; provided, however, that except as provided in
Section 9.8, with respect to the calculation of the financial covenants set
forth in Sections 6.21 and 6.22 (and the defined terms used in such Sections),
“Agreement Accounting Principles” means US GAAP as in effect in the United
States as of the Closing Date, applied in a manner consistent with that used in
preparing the financial statements of the Borrower referred to in Section 5.4
hereof.
     “Alternate Base Rate” means, for any day, a fluctuating rate of interest
per annum equal to the higher of (i) the Prime Rate for such day and (ii) the
sum of (a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.
     “Applicable Fee Rate” means, with respect to the Commitment Fee at any
time, 0.25% per annum.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type consisting of Revolving Loans as set forth in
the Pricing Schedule.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means J.P. Morgan Securities Inc. and Lehman Brothers Inc., in
their respective capacities as the co-lead arrangers and joint bookrunners for
the credit facilities evidenced by this Agreement.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assignment Agreement” is defined in Section 12.3.1.

2



--------------------------------------------------------------------------------



 



     “Authorized Officer” means any of the chief executive officer, president,
chief operating officer, chief financial officer, treasurer, vice
president-finance or vice president-controller of the Borrower, acting singly.
     “Available Aggregate Revolving Loan Commitment” means, at any time, the
lesser of (i) the Aggregate Revolving Loan Commitment and (ii) the Borrowing
Base then in effect, minus the Aggregate Outstanding Revolving Loan Credit
Exposure at such time.
     “Bank Products” means, with respect to any Lender, any of the following
services provided to the Borrower or an Affiliate thereof by any Lender or the
Agent: (i) Rate Management Transactions, (ii) commercial credit card services,
(iii) cash management and other treasury management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, and interstate depository network services), and (iv) foreign
exchange related services.
     “Borrower” means Tesoro Corporation, a Delaware corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).
     “Borrowing Base” means, as of any date of calculation, an amount equal to
the lesser of (x) the Aggregate Revolving Loan Commitment, and (y) as set forth
on the most current Interim Collateral Report or Monthly Collateral Report, as
applicable, delivered to the Agent, the aggregate of (i) 100% of Perfected Cash
Interests, plus (ii) eighty-five percent (85%) of the Gross Amount of Eligible
Receivables, plus (iii) eighty percent (80%) of the Gross Amount of Eligible
Petroleum Inventory, minus (iv) the Rental Reserve, minus (v) the Standard
Reserve, and minus (vi) such reserves as the Agent may from time to time
reasonably deem appropriate; provided, however, that the Agent, upon the
occurrence and during the continuance of a Default, may, in its reasonable
discretion and without the Borrower’s consent, decrease the foregoing
percentages. For the avoidance of doubt, the assets purchased or otherwise
acquired in connection with the 2007 Acquisitions shall not be included in the
Borrowing Base until the Agent shall have completed all field examinations of
such assets to the Agent’s satisfaction in respect of such assets, such field
examinations not to be unreasonably delayed.
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.7.
     “Business Activity Report” means (A) a Notice of Business Activities Report
filed with the State of Minnesota, Department of Revenue or (B) any similar
report required by any other State relating to the ability of the Borrower or
any Subsidiary Guarantor to enforce its Receivables claims against Account
Debtors located in any such state.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois and New York, New York for
the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, Illinois

3



--------------------------------------------------------------------------------



 



and New York, New York for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, and the senior notes of government
sponsored enterprises, (ii) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, (iv) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $100,000,000; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest, (v) tax exempt, auction rate securities, and variable rate demand
notes which are AAA rated, (vi) money market mutual funds where total investment
does not exceed five percent of total assets, and (vii) repurchase agreements
that are collateralized by securities for direct investments.
     “Change in Control” means the occurrence of any of the following events:
(i) there shall be consummated (A) any consolidation or merger of the Borrower
in which the Borrower is not the continuing or surviving corporation or pursuant
to which shares of the Borrower’s common stock would be converted into cash,
securities or other property, other than a merger of the Borrower where a
majority of the Board of Directors of the surviving corporation are, and for a
two year period after the merger continue to be, persons who were directors of
the Borrower immediately prior to such merger or were elected as directors, or
nominated for election as directors, by a vote of at least two-thirds of the
directors then still in office who were directors of the Borrower immediately
prior to such merger, or (B) any sale, lease, exchange or transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Borrower, unless, immediately following such sale, lease, exchange
or transfer, such assets are owned, directly or indirectly, by the Borrower or
one or more Subsidiaries of the Borrower; (ii) the shareholders of the Borrower
shall approve any plan or proposal for the liquidation or dissolution of the
Borrower; (iii) (A) any “person” as defined in the Securities Exchange Act of
1934 (the “Exchange Act”), other than the Borrower or a Subsidiary or any
employee benefit plan sponsored by the Borrower or a Subsidiary, shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Borrower representing 50% or more of the combined voting
power of the Borrower’s then outstanding securities ordinarily (and apart from
rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, and (B) at any time
during a period of two consecutive years thereafter, individuals who immediately
prior to the beginning of such period constituted the Board of Directors of the
Borrower shall cease for any reason to constitute at least a majority thereof,
unless the election or the nomination by the Board of Directors for election by
the

4



--------------------------------------------------------------------------------



 



Borrower’s shareholders of each new director during such period was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period; or (iv) a “Change of Control” or like
event under any agreement, document or instrument evidencing Material
Indebtedness.
     “Closing Date” means May 11, 2007.
     “Co-Agent” means each of Lehman Commercial Paper Inc., as syndication
agent, JPMorgan, as administrative agent and collateral agent, and Bank of
America, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Fortis Capital Corp. and
The Royal Bank of Scotland plc, each in its capacity as co-documentation agent,
together with their respective successors and assigns.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
     “Collateral” means all property and interests in property now owned or
hereafter acquired by the Borrower or any of its Subsidiary Guarantors in or
upon which a security interest or lien is granted to the Agent, for the benefit
of the Holders of Secured Obligations, or to the Agent, for the benefit of the
Lenders, whether under the Security Agreement, under any of the other Collateral
Documents or under any of the other Loan Documents.
     “Collateral Documents” means all agreements, instruments and documents
executed in connection with this Agreement that are intended to create or
evidence Liens to secure the Secured Obligations, including, without limitation,
the Security Agreement and all other security agreements, loan agreements,
notes, guarantees, subordination agreements, pledges, warrants, mortgages,
charges, debentures, hypothecations, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether heretofore, now, or hereafter executed by or on behalf of
the Borrower or any of its Subsidiary Guarantors and delivered to the Agent or
any of the Lenders, together with all agreements and documents referred to
therein or contemplated thereby.
     “Collateral Protection Advance” is defined in Section 2.1.2.
     “Collateral Shortfall Amount” is defined in Section 8.1.
     “Collection Account” is defined in Section 6.25.
     “Commitment Fee” is defined in Section 2.4.1.
     “Commitment Schedule” means the Schedule identifying the Lenders’
respective Revolving Loan Commitments, as attached hereto and identified as
such.
     “Consolidated Capital Expenditures” means, for any period, with respect to
the Borrower and its Subsidiaries, the aggregate of all expenditures by the
Borrower and its Subsidiaries for the acquisition or leasing (pursuant to a
Capitalized Lease) of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs, and improvements during such
period) which are capitalized under Agreement Accounting Principles on the
Borrower’s or any Subsidiary’s balance sheet.

5



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) income and franchise tax expense, (iii) depreciation,
(iv) amortization and (v) any other non-cash charges, minus, to the extent
included in Consolidated Net Income, (i) interest income (except to the extent
deducted in determining Consolidated Interest Expense) and (ii) any other
non-cash income, all reported for the Borrower and its Subsidiaries on a
consolidated basis.
     “Consolidated Interest Expense” means, with reference to any period, the
accrued interest expense of the Borrower and its Subsidiaries reported on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any
Receivables Purchase Facility.
     “Consolidated Net Income” means, with reference to any period, the
consolidated net earnings (or loss) of the Borrower and its Subsidiaries
reported for such period.
     “Consolidated Tangible Net Worth” means at any time, with respect to any
Person, the consolidated total stockholders’ equity of such Person and its
Subsidiaries reported on a consolidated basis in accordance with Agreement
Accounting Principles and as reported in such Person’s most recent Form 10-K or
Form 10-Q filing, as applicable, with the U.S. Securities and Exchange
Commission, minus at all times all items that are reported in such Form 10-K or
Form 10-Q filing, as applicable, as “acquired intangibles net” and “goodwill.”
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss; provided, however, that amounts held or allocated as reserves for
obligations arising under or in connection with (i) any Plan or other pension
fund related item, (ii) litigation, judgments and legal proceedings, and
(iii) compliance with Environmental Laws, including, without limitation, the
remediation of any environmental related issues with respect to its Property,
shall not constitute “Contingent Obligations.”
     “Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

6



--------------------------------------------------------------------------------



 



     “Conversion/Continuation Notice” is defined in Section 2.8.
     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC.
     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.
     “Current Petroleum Inventory Market Price” means, with respect to any
Petroleum Inventory, the market price for such Petroleum Inventory as set forth
in a published or reported price index maintained by a third-party that is not
an Affiliate of the Borrower and that prepares such index in the ordinary course
of its business. Current Petroleum Inventory Market Price shall be determined
using published or reported price indices created or distributed by Oil Price
Information Service, commonly known as OPIS, and/or Platts Oilgram Price Report,
commonly known as Platts. In the event OPIS or Platts no longer provides the
aforementioned price indices, or in the event the Borrower and the Agent
determine that either OPIS or Platts no longer accurately provides pricing
information for Petroleum Inventory, the Borrower and the Agent shall replace
one or both of the OPIS and Platts price indices, as applicable, with other
third-party price indices reasonably acceptable to each of the Borrower and the
Agent.
     “Default” means an event described in Article VII.
     “Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.
     “Designating Lender” means, with respect to each Designated Lender, the
Lender that designated such Designated Lender pursuant to Section 12.1.2.
     “Designation Agreement” is defined in Section 12.1.2.
     “Dollar”, “dollar” and “$” means the lawful currency of the United States
of America.
     “Eligible Carrier” means any of the terminals, warehouses, carriers and
pipeline companies listed or described in Schedule 1.1 to this Agreement, as
such Schedule 1.1 may be revised by the Borrower from time to time with the
consent of the Agent, such consent not to be unreasonably withheld.
     “Eligible Designee” means a special purpose corporation, partnership,
trust, limited partnership or limited liability company that is administered by
the respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.
     “Eligible Petroleum Inventory” means Petroleum Inventory of the Borrower
and the Subsidiary Guarantors which is held for sale or lease or refining in the
ordinary course of business or furnished under any contract of service by the
Borrower or such Subsidiary Guarantors in the ordinary course of business which
is at all times and shall continue to meet

7



--------------------------------------------------------------------------------



 



standards of eligibility from time to time established in accordance with this
Agreement. Initially, standards of eligibility will be established by the Agent
in its reasonable credit judgment (which credit judgment shall be exercised in a
manner that is not arbitrary or capricious) and may be revised from time to time
by the Agent in its reasonable credit judgment (which credit judgment shall be
exercised in a manner that is not arbitrary or capricious). In general, without
limiting the foregoing, the following Petroleum Inventory includes Eligible
Petroleum Inventory:
     (a) (i) Petroleum Inventory that is subject to a valid, first priority
perfected lien and security interest in favor of the Agent on behalf of the
Holders of Secured Obligations; provided, such Petroleum Inventory may be
subject to one or more Specified Liens; or (ii) Petroleum Inventory that has
been delivered to an Eligible Carrier subject to a valid, first priority
perfected lien and security interest in favor of the Agent on behalf of the
Holders of Secured Obligations with UCC financing statements (or any other
applicable form filings) perfecting or continuing the perfection of the security
interest of the Agent on behalf of the Holders of Secured Obligations in such
Petroleum Inventory having been duly filed where necessary and either (x) no
document of title is issued with respect to such Petroleum Inventory by such
Eligible Carrier, or (y) if a document of title is issued with respect to such
Petroleum Inventory by such Eligible Carrier, the original of such document of
title is delivered to the Agent or its designated bailee or agent; provided,
such Petroleum Inventory may be subject to one or more Specified Liens;
     (b) Petroleum Inventory that is in good saleable or usable condition, is
not deteriorating in quality and is not obsolete, and is of a quality which (in
locations where sold by the Borrower) is marketable at prevailing market prices
for such products and meets all applicable governmental regulations and
standards at the place of intended sale,
     (c) Petroleum Inventory to which the Borrower or its Subsidiaries have
title (provided all documentation necessary to provide the Agent with a first
priority, perfected Lien thereon shall be in full force and effect); provided,
such Petroleum Inventory may be subject to one or more Specified Liens; or, in
the case of Petroleum Inventory described in clause (ii) of paragraph (a) above,
the Borrower has the absolute and unconditional right to obtain such Petroleum
Inventory or Petroleum Inventory equivalent to such Petroleum Inventory from an
Eligible Carrier, in each case, free and clear of any and all Liens whatsoever,
other than those (1) in favor of the Agent on behalf of the Holders of Secured
Obligations created pursuant to the Collateral Documents and (2) those in favor
of an Eligible Carrier that arise under applicable law or contract and for which
appropriate amounts have been allocated under the Rental Reserve; provided, such
Petroleum Inventory may be subject to one or more Specified Liens;
     (d) Petroleum Inventory that is (1) located at a location owned by the
Borrower or a Subsidiary Guarantor, (2) delivered to an Eligible Carrier under
an arrangement described in clause (ii) of paragraph (a) above, or (3) located
at a location leased by or under contract by the Borrower or a Subsidiary
Guarantor so long as such location is either subject to a Third Party Agreement
or such location is subject to the Rental Reserve;
     (e) Petroleum Inventory that is not commingled with Petroleum Inventory of
any Person other than the Borrower and/or its Subsidiaries or has been delivered
to an Eligible Carrier under an arrangement described in clause (ii) of
paragraph (a) above,

8



--------------------------------------------------------------------------------



 



     (f) Petroleum Inventory that is in full conformity with the representations
and warranties made by the Borrower or a Subsidiary Guarantor to the Agent with
respect thereto whether contained in this Agreement or the Security Agreement,
and
     (g) To the extent Petroleum Inventory is in transit on the high seas to or
from a non-Affiliate, (1) it does not constitute a Receivable, (2) if purchased
with a Letter of Credit, a copy of such Letter of Credit has been delivered to
the Agent, (3) it is covered by insurance in form and substance reasonably
acceptable to the Agent, and (4) all applicable documents of title have been
delivered to the Agent (or a designee (including, if so designated by the Agent,
the Borrower or a Subsidiary Guarantor) of the Agent); provided, however, that
with respect to the high seas Petroleum Inventory described in this clause (g),
the amount of such high seas Petroleum Inventory on any date of determination in
excess of 33.333% of the aggregate amount of all Petroleum Inventory then owned
by the Borrower and its Subsidiary Guarantors on such date of determination
shall not constitute Eligible Petroleum Inventory.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, no Petroleum Inventory located, stored or maintained at any
retail service station or in a railroad car, or otherwise in transit upon a
railway system, shall constitute Eligible Petroleum Inventory.
     “Eligible Receivables” means Receivables created by the Borrower or any
Subsidiary Guarantor, in each case in the ordinary course of its business
arising out of the sale of goods or rendition of services by the Borrower or
such Subsidiary Guarantor, which Receivables are and at all times shall continue
to meet standards of eligibility from time to time reasonably established in
accordance with this Agreement. Initially, standards of eligibility will be
established by the Agent in its reasonable credit judgment (which credit
judgment shall be exercised in a manner that is not arbitrary or capricious) and
may be revised from time to time by the Agent in its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious). In general, without limiting the foregoing, the following
Receivables are not Eligible Receivables:
     (a) Receivables which remain unpaid sixty (60) days after the date on which
payment was due or ninety (90) days after the date of the original applicable
invoice;
     (b) Receivables on any date of determination which are owing by an Account
Debtor and its Affiliates (i) which are from an Account Debtor whose senior
unsecured obligations without giving effect to third party credit enhancement
are rated no less than BBB- by S&P (or the equivalent by a recognized credit
rating agency reasonably acceptable to the Agent) to the extent that the
aggregate amount of Receivables owing by said Account Debtor and its Affiliates
to the Borrower or any Subsidiary Guarantor exceeds 25% or, upon the request of
the Borrower and with the approval of the Agent, up to 35%, times the aggregate
amount of all Eligible Receivables on such date; or (ii) if such Account Debtor
does not have such minimum rating, to the extent that the aggregate amount of
Receivables owing by such Account Debtor and its Affiliates to the Borrower or
any Subsidiary Guarantor exceeds 25% times the aggregate amount of all Eligible
Receivables on such date;

9



--------------------------------------------------------------------------------



 



     (c) all Receivables owing by a single Account Debtor (including Receivables
which remain unpaid fewer than sixty (60) days after the date on which payment
was due or ninety (90) days after the date of the original applicable invoice)
if fifty percent (50%) of the aggregate balance owing by such Account Debtor,
calculated without taking into account any credit balances of such Account
Debtor, remains unpaid ninety (90) days after the date of the original
applicable invoice or has otherwise become, or has been determined by the Agent
to be ineligible in accordance with the provisions of this definition;
     (d) Receivables with respect to which the Account Debtor is a director,
officer, employee, Subsidiary or Affiliate of the Borrower or any Subsidiary
thereof;
     (e) (i) Receivables with respect to which the Account Debtor is the United
States of America, any federal, state, local or other political subdivision
thereof or any department, agency or instrumentality of any of the foregoing,
unless the Borrower or applicable Subsidiary Guarantor has complied with the
provisions of the Federal Assignment of Claims Act or other applicable statutes,
including executing and delivering to the Agent all statements of assignment
and/or notification which are in form and substance acceptable to the Agent and
which are deemed necessary by the Agent to effectuate the assignment of such
Receivables to the Agent for the benefit of the Holders of Secured Obligations;
and (ii) Receivables with respect to which the Account Debtor is a foreign
government, any federal, state, local or other political subdivision thereof, or
any department, agency, or instrumentality of any of the foregoing described in
this clause (ii);
     (f) Receivables not denominated in Dollars or not payable in the United
States;
     (g) Receivables with respect to which the Account Debtor is not a resident
of the United States (which shall not be deemed to include any territories of
the United States) or Canada unless (i) the Account Debtor has supplied the
Borrower or applicable Subsidiary Guarantor with an irrevocable letter of credit
(which letter of credit shall be delivered to the Agent and shall be in form and
substance acceptable to the Agent), or (ii) the full payment of such Receivable
shall have been insured by the Borrower or applicable Subsidiary Guarantor
pursuant to an insurance policy in form and substance acceptable to the Agent
issued by a financial institution satisfactory to the Agent, which policy names
the Agent as the loss payee or beneficiary thereof; provided, however, that up
to $25 million of Receivables for which the Account Debtors therefor reside in
the United Kingdom, Japan, Australia, Singapore or a country which is a member
of the European Union shall constitute Eligible Receivables so long as all of
the other eligibility requirements for such Receivables are satisfied;
     (h) Receivables that are subject to any dispute, contra-account, defense,
offset or counterclaim, volume rebate or advertising or other allowance;
provided that if any portion of any such Receivables is not subject to any
material dispute, contra-account, defense, offset, counterclaim, volume rebate
or advertising or other allowance and the payment of such portion is not being
withheld or delayed or otherwise affected in any manner due to the portion that
is subject to such material dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance, then such portion
which is not subject to any material dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance shall not be
excluded from Eligible Receivables because of this clause (h); provided,
further, that

10



--------------------------------------------------------------------------------



 



the portion of a contra-account that arises from a claim against the Borrower or
a Subsidiary Guarantor that is supported by a letter of credit issued on behalf
of the Borrower or a Subsidiary Guarantor in favor of a customer as payment for
goods or services shall not be excluded from Eligible Receivables because of
this clause (h);
     (i) Receivables with respect to which the Account Debtor is the subject of
a bankruptcy or similar insolvency proceeding or has made an assignment for the
benefit of creditors or whose assets have been conveyed to a receiver, pledgee,
trustee or assignee for the benefit of creditors unless there is a letter of
credit supporting such Receivables (which letter of credit shall have been
delivered to the Agent and shall be in form and substance acceptable to the
Agent);
     (j) Receivables with respect to which the Account Debtor’s obligation to
pay the Receivable is conditional upon the Account Debtor’s approval or is
otherwise subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval
(except with respect to Receivables in connection with which Account Debtors are
entitled to return Petroleum Inventory on the basis of the quality of such
Petroleum Inventory) or consignment basis, or where such Receivables represent
progress billings;
     (k) Receivables with respect to which the Account Debtor is located in
Minnesota (or any other jurisdiction which adopts a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction or is otherwise subject to such jurisdiction’s tax law requiring
such Person to file a Business Activity Report or make any other required
filings in a timely manner in order to enforce its claims in such jurisdiction’s
courts or arising under such jurisdiction’s laws); provided, however, such
Receivables shall nonetheless be eligible if the Borrower or applicable
Subsidiary Guarantor has filed a Business Activity Report (or other applicable
report) with the applicable state office, or is qualified to do business in such
jurisdiction and, at the time the Receivable was created, was qualified to do
business in such jurisdiction, or had on file with the applicable state office a
current Business Activity Report (or other applicable report), or is exempt from
such filing requirement;
     (l) Receivables with respect to which the Account Debtor’s obligation does
not constitute its legal, valid and binding obligation, enforceable against it
in accordance with its terms;
     (m) Receivables with respect to which the Borrower or applicable Subsidiary
Guarantor has not yet shipped the applicable goods or performed the applicable
service;
     (n) any Receivable which is not in conformity with the representations and
warranties made by the Borrower or the applicable Subsidiary Guarantors to the
Agent with respect thereto, whether contained in this Agreement or the Security
Agreement;
     (o) Receivables in connection with which the Borrower or applicable
Subsidiary Guarantor (or any other party to such Receivable) is in default in
the performance or observance of any of the terms thereof (other than payment of
such Receivable) in any material respect;

11



--------------------------------------------------------------------------------



 



     (p) Receivables that are not bona fide existing obligations created by the
sale and actual delivery of inventory, goods or other property or the furnishing
of services of other good and sufficient consideration to customers of the
Borrower or the applicable Subsidiary Guarantors in the ordinary course of
business;
     (q) Receivables subject to any Lien or the Petroleum Inventory, goods,
property, services or other consideration of which any such Receivable
constitutes proceeds is subject to any such Lien, in either case other than the
Lien granted to the Agent in connection herewith for the benefit of the Holders
of Secured Obligations; provided, that such Receivables may be subject to one or
more Specified Liens;
     (r) Receivables that have been classified by the Borrower or any Subsidiary
Guarantor as doubtful or that have otherwise failed to meet established or
customary credit standards of the Borrower or the Subsidiary Guarantors, to the
extent of such write-down;
     (s) Receivables evidenced by a promissory note or other similar instrument;
     (t) Receivables that are expressly by their terms subordinate or junior in
right or priority of payment to any other obligation or claim of the Account
Debtor;
     (u) Receivables that are consigned or otherwise assigned to any Person for
collection or otherwise; and
     (v) Receivables generated by sales on a cash-on-delivery basis.
     “Environmental Laws” means any and all federal, state and local statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) the effect of the environment on human health, (iii)
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (iv) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rules or regulations promulgated thereunder.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.10, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Base Rate” means, with respect to any Eurodollar Advance for
any Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Dollars in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Dollars with a maturity comparable
to such Interest Period. In the event that such

12



--------------------------------------------------------------------------------



 



rate is not available at such time for any reason, then the “Eurodollar Base
Rate” with respect to such Eurodollar Advance for such Interest Period shall be
the rate at which deposits in Dollars of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
     “Excess Availability” means, on any date of determination, the excess of
the Borrowing Base over the Aggregate Outstanding Credit Exposure on such date.
     “Excluded Proceeds” is defined in Section 6.24.
     “Excluded Subsidiary” means each of Tesoro Marine Services, LLC, Interior
Fuels Company, Coastwide Marine Services, Inc., Tesoro Petroleum (Singapore)
Pte. Ltd., Tesoro Canada Supply & Distribution Ltd, Tesoro (UK) Supply &
Trading, Ltd., Philosopher’s Stone Land Company, Philosopher’s Stone Land
Partners, L.P., Tesoro Marine Services Holding Company, AHZ, LLC, MZH, LLC, ZAO,
LLC, the Pipeline Subsidiaries, and such other Subsidiaries that the Borrower,
with the Agent’s prior written consent, may identify to the Agent and the
Lenders from time to time.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Facility LC” is defined in Section 2.19.1.
     “Facility LC Application” is defined in Section 2.19.3.
     “Facility LC Collateral Account” is defined in Section 2.19.11.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average (rounded upwards, if necessary, to the next
1/100th of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by

13



--------------------------------------------------------------------------------



 



Federal funds brokers on such day, as published for such day (or, if such day is
not a Business Day, for the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average (rounded upwards, if necessary, to the next
1/100th of 1%) of the quotations at approximately 10:00 a.m. (Chicago time) for
such day for such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by the Agent in its sole discretion.
     “Financing” means, with respect to any Person, (i) the issuance or sale by
such Person of any equity interests in such Person, or (ii) the issuance or sale
by such Person of any Indebtedness other than Indebtedness described in
Sections 6.14.1 through 6.14.5; provided, however, that the foregoing clause
(ii) shall not permit the incurrence by the Borrower or any Subsidiary of any
Indebtedness if such incurrence is not otherwise permitted by this Agreement.
     “Fixed Charges” means, for any period of determination, the sum of
(i) Consolidated Interest Expense on a cash basis, and (ii) scheduled cash
payments of the principal amount of Indebtedness; provided, however, that
payments of principal owing under or in connection with the Revolving Loans
shall not be included in any determination of Fixed Charges.
     “Floating Rate” means, for any day, a rate per annum equal to the sum of
(i) the Alternate Base Rate for such day, changing when and as the Alternate
Base Rate changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.
     “Floating Rate Loan” means a Revolving Loan which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Golden Eagle Refinery” means the refining facility located in Martinez,
California with a rated crude oil capacity of approximately 166,000 barrels per
day as of the Closing Date.
     “Gross Amount of Eligible Petroleum Inventory” means Eligible Petroleum
Inventory valued at market value, less (i) the value of reserves which have been
recorded by the Borrower and the Subsidiary Guarantors with respect to obsolete,
slow-moving or excess Petroleum Inventory, and (ii) such other reserves as the
Agent elects to establish in accordance with its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious).
     “Gross Amount of Eligible Receivables” means the outstanding face amount of
Eligible Receivables, determined in accordance with Agreement Accounting
Principles, consistently applied, less (i) all financing charges, late fees and
other fees that are unearned, (ii) the value of any accrual that has been
recorded by the Borrower and the Subsidiary Guarantors with respect to downward
price adjustments, and (iii) such other reserves as the Agent elects to
establish in

14



--------------------------------------------------------------------------------



 



accordance with its reasonable credit judgment (which credit judgment shall be
exercised in a manner that is not arbitrary or capricious).
     “Guaranty” means the Subsidiary Guaranty, dated as of April 17, 2003, made
by certain Subsidiaries of the Borrower in favor of the Agent for the benefit of
the Holders of Secured Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Highest Lawful Rate” means, at any time, the maximum rate of interest the
Holders of Secured Obligations may lawfully contract for, charge, or receive in
respect of the Secured Obligations as allowed by any applicable law. For
purposes of determining the Highest Lawful Rate under applicable law of the
State of Texas, the applicable rate ceiling shall be (a) the “weekly ceiling”
described in and computed in accordance with the provisions of Section 303.003
of the Texas Finance Code, as amended, or (b) if the parties subsequently
contract as allowed by any applicable law, the “quarterly ceiling” or the
“annualized ceiling” computed pursuant to Section 303.008 of the Texas Finance
Code, as amended; provided, however, that at any time the “weekly ceiling”, the
“quarterly ceiling”, or the “annualized ceiling” shall be less than eighteen
percent (18.0%) per annum or more than twenty-four percent (24.0%) per annum,
the provisions of Section 303.009(a) and Section 300.009(b) of the Texas Finance
Code, as amended, shall control for purposes of such determination, as
applicable.
     “Holders of Secured Obligations” means the holders of the Secured
Obligations from time to time and shall refer to (i) each Lender in respect of
its Loans, (ii) each LC Issuer in respect of Reimbursement Obligations,
(iii) the Agent, the Lenders, and the LC Issuers in respect of all other present
and future obligations and liabilities of the Borrower or any of its Subsidiary
Guarantors of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iv) each Person benefiting from
indemnities made by the Borrower or any Subsidiary Guarantor hereunder or under
other Loan Documents in respect of the obligations and liabilities of the
Borrower or such Subsidiary Guarantor to such Person, (v) each Lender (or
affiliate thereof), in respect of all Rate Management Obligations of the
Borrower to such Lender (or such affiliate) as exchange party or counterparty
under any Rate Management Transaction, and (vi) their respective successors,
transferees and assigns.
     “Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions, (xii) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any capital stock of such Person, (xiii) the
liquidation value

15



--------------------------------------------------------------------------------



 



of any mandatorily redeemable preferred capital stock of such Person or its
Subsidiaries held by any Person other than such Person and its wholly-owned
Subsidiaries, (xiv) obligations of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
obligations, and (xv) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person. Obligations of the Borrower and
its Subsidiaries to pay dues to Marine Spill Response Corporation in an
aggregate amount of up to $4,000,000 shall not be deemed to constitute
Indebtedness. Obligations in an aggregate amount not in excess of $7,000,000 at
any time owing in respect of the Borrower’s retention and use of Cook Inlet
Spill Prevention and Response, Inc. (which provides the Borrower with
spill-response capabilities) shall not constitute Indebtedness.
     “Indebtedness Prepayment Conditions” means, with respect to any prepayment,
defeasance, purchase, redemption, retirement or acquisition of any Indebtedness,
so long as immediately before and after making such prepayment of Indebtedness,
on a pro forma basis (i) no Default or Unmatured Default exists, (ii) Excess
Availability equals or exceeds 20% of the Borrowing Base then in effect and
shall remain equal to or in excess of 20% for the remainder of the day on which
such prepayment is made, and (iii) the “Fixed Charge Coverage Ratio” as
calculated in Section 6.21 on a rolling four quarter basis exceeds 1.15 to 1.00.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months, commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on but
exclude the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
     “Interim Collateral Report” means a report, in form and substance
substantially similar to Exhibit J-1 hereto and acceptable to the Agent.
     “Interim Financing Documents” means that certain unsecured $700,000,000
Credit Agreement, dated as of the date hereof, by and among the Borrower, each
of the lenders from time to time a party thereto and Lehman Commercial Paper
Inc., in its capacity as administrative agent thereunder, and each of the
“Guarantees” and other “Loan Documents” described therein or delivered in
connection therewith, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit

16



--------------------------------------------------------------------------------



 



accounts and certificates of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
     “JPMorgan” means JPMorgan Chase Bank, National Association, in its
individual capacity, and its successors.
     “LC Fee” is defined in Section 2.19.4.
     “LC Issuer” means (i) JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) and (ii) any other Lender with a Revolving Loan
Commitment hereunder (or any subsidiary or affiliate of such Lender designated
by such Lender) which, at the Borrower’s request, agrees, in such Lender’s sole
discretion, to become a LC Issuer, in each such case in JPMorgan’s or such
Lender’s separate capacity (as applicable) as an issuer of Facility LCs
hereunder. All references in this Agreement and the other Loan Documents to the
“LC Issuer” shall be deemed to apply equally to each of the institutions
referred to in clauses (i) and (ii) of this definition in their respective
capacities as LC Issuer of any and all Facility LCs issued by each such
institution.
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.
     “LC Payment Date” is defined in Section 2.19.5.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement or lending institutions parties to Assignment Agreements
delivered pursuant to Section 12.3, in each case together with their respective
successors and assigns. Unless otherwise specified, the term “Lenders” includes
each LC Issuer, the Non-Ratable Lender and the Agent with respect to Collateral
Protection Advances.
     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
the signature pages hereof or on the administrative information sheets provided
to the Agent in connection herewith or on a Schedule or otherwise selected by
such Lender or the Agent pursuant to Section 2.16.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).

17



--------------------------------------------------------------------------------



 



     “Loan” means, with respect to a Lender, any loan of such Lender made
pursuant to Article II (or any conversion or continuation thereof), including,
without limitation, Revolving Loans, Collateral Protection Advances and
Non-Ratable Loans.
     “Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.12 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.
     “Los Angeles Refinery” means the refining facility located in Wilmington
California purchased in connection with the 2007 Shell Acquisition with a rated
crude oil capacity of approximately 100,000 barrels per day as of the Closing
Date.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower or any Subsidiary Guarantor to perform its obligations
under the Loan Documents, or (iii) the validity or enforceability of the Loan
Documents or the rights or remedies of the Agent, the LC Issuers, or the Lenders
thereunder or their rights with respect to the Collateral.
     “Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
     “Modify” and “Modification” are defined in Section 2.19.1.
     “Monthly Collateral Report” means a report, in form and substance
substantially similar to Exhibit J-2 hereto and reasonably acceptable to the
Agent, which shall include, among other things, the following additional
information:
     (i) a detailed aged trial balance of each Receivable of the Borrower and
its Subsidiaries in existence as of the date of such report specifying the name
and balance due for the applicable Account Debtor, as reconciled in a manner
reasonably acceptable to the Agent;
     (ii) with respect to Petroleum Inventory, a detailed listing of product
type, volume on hand by location, and Current Petroleum Inventory Market Price;
     (iii) a spreadsheet which identifies all Eligible Receivables and Eligible
Petroleum Inventory and all non-Eligible Receivables and non-Eligible Petroleum
Inventory; and
     (iv) a schedule and aging of the Borrower’s and its Subsidiaries’ accounts
payable.

18



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions.
     “Net Cash Proceeds” means, with respect to any sale of Property or any
Financing by any Person, (a) cash (freely convertible into Dollars) received by
such Person or any Subsidiary of such Person from such sale of Property
(including cash received as consideration for the assumption or incurrence of
liabilities incurred in connection with or in anticipation of such sale of
Property) or Financing, after (i) provision for all income or other taxes
measured by or resulting from such sale of Property, (ii) payment of all
reasonable brokerage commissions and other fees and expenses related to such
sale of Property or Financing, and (iii) all amounts used to repay Indebtedness
secured by a Lien on any asset disposed of in such sale of Property which is or
may be required (by the express terms of the instrument governing such
Indebtedness) to be repaid in connection with such sale of Property (including
payments made to obtain or avoid the need for the consent of any holder of such
Indebtedness) or Financing.
     “Net Consolidated Capital Expenditures” means, with respect to any fiscal
quarter, Consolidated Capital Expenditures for such quarter minus Net Cash
Proceeds resulting from Asset Sales during such quarter minus the aggregate
amount of purchase money Indebtedness incurred during such quarter.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
     “Non-Lender Asset Sale Proceeds” means any amount (x) that results from a
sale of the Borrower’s or any Subsidiary’s Property, (y) that does not
constitute Collateral, and (z) that is not required to be applied in reduction
of the principal amount of outstanding Loans under Section 2.2.2.
     “Non-Ratable Lender” means JPMorgan or such other Lender which may succeed
to JPMorgan’s rights and obligations as Non-Ratable Lender pursuant to the terms
of this Agreement.
     “Non-Ratable Loan” has the meaning set forth in Section 2.1.3.
     “Non-U.S. Lender” is defined in Section 3.5(iv).
     “Note” is defined in Section 2.12.

19



--------------------------------------------------------------------------------



 



     “Obligations” means all Revolving Loans, Non-Ratable Loans, Reimbursement
Obligations, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Agent, any Lender, the Non-Ratable Lender, any LC
Issuer, the Arrangers, any affiliate of the Agent, any Lender, the Non-Ratable
Lender, any LC Issuer, or the Arrangers, or any indemnitee under the provisions
of Section 9.6 or any other provisions of the Loan Documents, in each case of
any kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.
     “Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
Receivables sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iv) any Receivables Purchase Facility, or (v) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheets of such Person, but excluding from
this clause (v) all Operating Leases.
     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Operating Lease Obligations” means, as of any date of determination, the
amount obtained by aggregating the present values, determined in the case of
each particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrower and its Subsidiaries.
     “Other Taxes” is defined in Section 3.5(ii).
     “Outstanding Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount of its Revolving Loans outstanding at such time
(which shall include, without limitation, the amount of its ratable obligation
to purchase participations in (a) the aggregate principal amount of Non-Ratable
Loans outstanding at such time, (b) the LC Obligations at such time, and (c)
Collateral Protection Advances outstanding at such time).
     “Outstanding Revolving Loan Credit Exposure” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
LC Obligations at such time.

20



--------------------------------------------------------------------------------



 



     “Participants” is defined in Section 12.2.1.
     “Payment Date” means April 1st, July 1st, October 1st, and January 1st of
each calendar year and the Termination Date. Each Payment Date other than the
Termination Date shall relate to the calendar quarter immediately preceding it.
For example, quarterly payments which accrue in respect of the quarter ending
March 31st shall be due and payable on April 1st.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Perfected Cash Interests” means Dollars or Cash Equivalent Investments on
deposit in collection accounts subject to control agreements in form and
substance acceptable to the Agent that grant the Agent first priority perfected
security interests in such accounts and the Dollars and Cash Equivalent
Investments (including proceeds thereof) on deposit or otherwise maintained
therein or other similar arrangements whereby the bank or financial institution
holding such deposits have acknowledged the Lien created thereon and the Agent
holds a first priority perfected security interest therein.
     “Permitted Acquisition” is defined in Section 6.13.4.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Petroleum Inventory” means inventory consisting of crude oil, petroleum,
refined petroleum products, byproducts and intermediate feedstocks, and other
energy-related commodities, including, without limitation, blend components
commonly used in the petroleum industry to improve characteristics of, or meet
governmental or customer specifications for, petroleum or refined petroleum
products, all of which inventory shall be valued at market.
     “Pipeline Subsidiaries” means each of Kenai Pipeline Company, Tesoro Alaska
Pipeline Company, Tesoro High Plains Pipeline Company, and each other Person
(i) that does not own Collateral or Property required to be Collateral
hereunder, and (ii) substantially all of the assets of which consist of one or
more pipelines comparable to the ones owned by Kenai Pipe Line Company, Tesoro
Alaska Pipeline Company, and Tesoro High Plains Pipeline Company, in each case
together with their respective permitted successors and assigns, including,
without limitation, debtors in possession on their behalf.
     “Plan” means an employee pension benefit plan, excluding any Multiemployer
Plan, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group, may have any liability.
     “Pricing Schedule” means the Schedule identifying the Applicable Margin and
the Applicable Fee Rate, attached hereto and identified as such.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City; each change in

21



--------------------------------------------------------------------------------



 



the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
     “Prior Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of May 25, 2004, by and among the Borrower, certain
financial institutions, and JPMorgan, as Administrative Agent, as amended or
modified prior to the Closing Date.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Revolving Loan Commitment at
such time (in each case, as adjusted from time to time in accordance with the
provisions of this Agreement), and the denominator of which is the Aggregate
Revolving Loan Commitment at such time; provided, that if the Revolving Loan
Commitments have been terminated, “Pro Rata Share” means a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time.
     “Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.
     “Purchasers” is defined in Section 12.3.1.
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies, or
equity prices.
     “Receivable(s)” means and includes any and all of the Borrower’s and its
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in and to any merchandise or
goods which any

22



--------------------------------------------------------------------------------



 



of the same may represent, and all rights, title, security and guaranties with
respect to each of the foregoing, including, without limitation, any right of
stoppage in transit.
     “Receivables Purchase Documents” means any series of receivables purchase
or sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which the Borrower or any of its
Subsidiaries, in their respective capacities as sellers or transferors of any
Receivables, sell or transfer to SPVs all or a portion of their respective
right, title and interest in and to certain Receivables for further sale or
transfer (or granting of Liens to other purchasers of or investors in such
assets or interests therein (and the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
     “Receivables Purchase Facility” means any securitization facility made
available to the Borrower or any of its Subsidiaries, pursuant to which
Receivables of the Borrower or any of its Subsidiaries are transferred to one or
more SPVs, and thereafter to certain investors, pursuant to the terms and
conditions of the Receivables Purchase Documents.
     “Refinancing Indebtedness” means any Indebtedness permitted under this
Agreement that exists (with respect to any amendments, modifications or
supplements thereof) or that is incurred to refund, refinance, replace,
exchange, renew, repay, extend, modify, amend or supplement (including pursuant
to any defeasance or discharge mechanism) (collectively, “refinance”,
“refinances” and “refinanced” shall have a correlative meaning) any other
specified Indebtedness permitted under this Agreement, including any
Indebtedness that refinances Refinancing Indebtedness, provided, however, that:
     (i) if the Stated Maturity (as such term is hereinafter defined) of the
Indebtedness being refinanced is earlier than the Termination Date as set forth
in clause (a) of the definition thereof, the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced, or if the Stated Maturity of the Indebtedness is being refinanced is
later than the Termination Date as set forth in clause (a) of the definition
thereof, the Refinancing Indebtedness has a Stated Maturity that is at least
91 days later than such Termination Date;
     (ii) the Refinancing Indebtedness has an Average Life (as such term is
hereinafter defined) at the time such Refinancing Indebtedness is incurred equal
to or greater than the Average Life of the Indebtedness being refinanced;
     (iii) such Refinancing Indebtedness is incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness incurred to pay interest or premiums required by
instruments governing such existing Indebtedness and fees incurred in connection
therewith);

23



--------------------------------------------------------------------------------



 



     (iv) after giving effect to the incurrence of such Refinancing
Indebtedness, no Default or Unmatured Default would exist hereunder;
     (v) the obligor(s) of such Refinancing Indebtedness shall not be materially
different than the obligors of the Indebtedness being refinanced;
     (vi) the terms and conditions of such Refinancing Indebtedness shall be no
less favorable on the whole in any material respect than the terms and
conditions of the Indebtedness being refinanced; and
     (vii) any Property securing such Refinancing Indebtedness shall not include
Collateral and shall either (a) constitute Property that secures the
Indebtedness being replaced by such Refinancing Indebtedness or other
Indebtedness permitted by this Agreement or (b) constitute Property that secures
or formerly secured purchase money Indebtedness permitted under Section 6.14.4.
     As used in this definition the term “Stated Maturity” means, with respect
to any Indebtedness, the date specified in the documents or instruments
evidencing such Indebtedness as the fixed date on which the payment of principal
of such Indebtedness is due and payable, including pursuant to any mandatory
prepayment or redemption provision, but shall not include any contingent
obligations to repay, prepay, redeem or repurchase any such principal prior to
the date originally scheduled for the payment thereof. As used in this
definition, the term “Average Life” means, as of the date of determination, with
respect to any Indebtedness, the quotient obtained by dividing (a) the sum of
the products of the numbers of years from the date of determination to the dates
of each successive scheduled principal payment of such Indebtedness multiplied
by the amount of such payment by (b) the sum of all such payments. For the
avoidance of doubt, the Agent and the Lenders agree that all Indebtedness
incurred in connection with and pursuant to the Senior Note Documents is, and
shall otherwise be deemed to be “Refinancing Indebtedness” of the Indebtedness
incurred in connection with and pursuant to the Interim Financing Documents.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

24



--------------------------------------------------------------------------------



 



     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.19 to reimburse
each LC Issuer for amounts paid by such LC Issuer in respect of any one or more
drawings under Facility LCs.
     “Rental Reserve” means (i) with respect to any Eligible Carrier, such
amount as the Agent in its reasonable credit judgment shall establish after
consultation with the Borrower, from time to time for such Eligible Carrier and
(ii) with respect to any location not owned by the Borrower or a Subsidiary
Guarantor at which Petroleum Inventory is located, stored, processed, maintained
or otherwise held, until such time as such location is subject to a Third Party
Agreement, an amount equal to 1 month’s rent or storage for such location.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan
subject to Title IV of ERISA, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.
     “Required Lenders” means Lenders in the aggregate having greater than 50%
of the Aggregate Revolving Loan Commitment; provided, that if the Revolving Loan
Commitments have been terminated, “Required Lenders” means Lenders in the
aggregate holding greater than 50% of the Aggregate Outstanding Credit Exposure.
     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (as defined in Regulation D).
     “Restricted Payments” is defined in Section 6.10.
     “Retail Property” means Property of the Borrower or any Subsidiary owned in
connection with the sale of motor fuels and convenience products and services to
consumers in the retail market.
     “Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
     “Revolving Loan Commitment” means, for each Lender, including, without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in an Assignment Agreement delivered pursuant to Section
12.3, as such amount may be modified from time to time pursuant to the terms
hereof.
     “S&P” means Standard and Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

25



--------------------------------------------------------------------------------



 



     “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Obligations” means, collectively, (i) the Obligations, (ii) all
Rate Management Obligations owing in connection with Rate Management
Transactions to any Lender or any affiliate of any Lender, and (iii) to the
extent not covered in clauses (i) and (ii), amounts owing to any Lender or the
Agent under or in connection with Bank Products provided by such Lender or the
Agent to the Borrower or its Affiliates.
     “Security Agreement” means the Security Agreement, dated as of April 17,
2003, by and among the Borrower, certain Subsidiaries thereof and the Agent for
the benefit of the Holders of Secured Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Senior Note Documents” means (i) the Borrower’s unsecured fixed rate
senior notes in the aggregate principal amount of up to $700,000,000, which, as
of the Closing Date, are anticipated to mature in two tranches in 2012 and 2017,
respectively, and to be guaranteed on a senior unsecured basis by substantially
all of the Borrower’s domestic Subsidiaries, (ii) each of the guarantees of such
notes on a senior unsecured basis by substantially all of the Borrower’s
domestic Subsidiaries, (iii) the indentures or other similar documents governing
certain of the terms and conditions of such notes and guarantees and pursuant to
which such notes shall be issued and (iv) such other documents, memoranda,
filings, registrations, certificates and instruments delivered in connection
with or pursuant to the issuance of such notes, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time. The
“Senior Note Documents” shall also include any notes and guarantees issued
pursuant to a registered offering of notes and guarantees in exchange for the
initially issued notes and guarantees so long as the aggregate principal amount
thereof does not exceed $700,000,000.
     “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.
     “Specified Customers” means nine customers of the Borrower and the
Subsidiary Guarantors from time to time identified as “Specified Customers” to
the Agent by the Borrower. The Agent may from time to time request that the
Borrower update or revise, to the Agent’s reasonable satisfaction, the list of
“Specified Customers.” The Agent agrees that it has received an initial list of
“Specified Customers” as of the Closing Date.
     “Specified Liens” means Liens permitted under Sections 6.15.2, 6.15.3,
6.15.4 and 6.15.9.

26



--------------------------------------------------------------------------------



 



     “SPV” means any special purpose entity established for the purpose of
purchasing Receivables in connection with a Receivables securitization
transaction permitted under the terms of this Agreement.
     “Standard Reserve” means $50,000,000 unless the “Fixed Charge Coverage
Ratio”, as calculated pursuant to Section 6.21 for each fiscal quarter based
upon the four then most-recently ended fiscal quarters, is less than 1.00 to
1.00, in which case “Standard Reserve” means the greater of $50,000,000 and 15%
of the then effective Borrowing Base (as calculated without giving effect to or
including the Standard Reserve, the first purchaser crude liability reserve and
the taxes held in trust/priming lien reserve and as the amount of such Borrowing
Base may change from time to time upon the delivery of Interim Collateral
Reports or Monthly Collateral Reports).
     “Subordinated Indebtedness” means any Indebtedness the payment of which is
subordinated to the payment of the Secured Obligations to the reasonable written
satisfaction of the Agent and the Required Lenders.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower and no Excluded Subsidiary shall
constitute a Subsidiary of the Borrower.
     “Subsidiary Guarantors” means those Subsidiaries of the Borrower subject to
the Guaranty as of the Closing Date, together with those other Persons organized
under the laws of the United States or a political subdivision thereof that
become subject to the Guaranty in accordance with Section 6.23 after the Closing
Date, in each case together with its permitted successors and assigns
(including, without limitation, a debtor in possession on its behalf).
     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which represents more than 15% of the
consolidated assets of the Borrower and its Subsidiaries or property which is
responsible for more than 15% of the consolidated net sales or of the
Consolidated Net Income of the Borrower and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries, as at the end of the four fiscal quarter period ending with the
fiscal quarter immediately prior to the fiscal quarter in which such
determination is made (or if financial statements have not been delivered
hereunder for that fiscal quarter which ends the four fiscal quarter period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

27



--------------------------------------------------------------------------------



 



     “Termination Date” means the earlier of (a) May 11, 2012 and (b) the date
of termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.4 hereof or the Revolving Loan Commitments pursuant to Section 8.1
hereof.
     “Third Party Agreement” means a letter agreement, in form and substance
acceptable to the Agent, pursuant to which a landlord, bailee, consignee,
pledgee, processor, warehouseman, terminal pipeline or other third party who
stores, processes, maintains, transports or holds Collateral acknowledges, among
other things, the Agent’s Lien on such Collateral, the Agent’s ability to
enforce its Lien on such Collateral, and the subordination of any Lien held by
such landlord, bailee, consignee, pledgee, processor, warehouseman, terminal
pipeline or other third party on such Collateral to the Agent’s Lien thereon.
     “Transferee” is defined in Section 12.4.
     “2007 Acquisitions” means each of the 2007 Shell Acquisition and the 2007
USA Petroleum Acquisition.
     “2007 USA Petroleum Acquisition” means the purchase by the Borrower from
USA Petroleum of certain retail sites located primarily in California
consummated on or about May 1, 2007 pursuant to that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of January 26, 2007, by and
among Tesoro Refining and Marketing Company and USA Petroleum Corporation, USA
Gasoline Corporation, Palisades Gas and Wash, Inc. and USA San Diego LLC.
     “2007 Shell Acquisition” means the purchase by the Borrower from Equilon
Enterprises LLC (d/b/a Shell Oil Products US) of a refinery and a products
terminal, each located in California, and certain retail sites located primarily
in California and other related assets pursuant to (i) that certain Asset
Purchase and Sale Agreement, dated as of January 29, 2007 by and between Equilon
Enterprises LLC d/b/a Shell Oil Products US as “Seller” and Tesoro Refining and
Marketing Company as “Buyer” for the purchase and sale of the “Shell Los Angeles
Refinery” and other related assets described therein located in Los Angeles,
California and Wilmington California, (ii) that certain Asset Purchase and Sale
Agreement, dated as of January 29, 2007 by and between Equilon Enterprises LLC
d/b/a Shell Oil Products US as “Seller” and Tesoro Refining and Marketing
Company as “Buyer” for the purchase and sale of certain retail services stations
in and around the state of California and other related assets as described
therein, and (iii) any and all amendments, schedules or other documents related
thereto.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and, with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.
     “Unfunded Liabilities” means the amount, if any, by which the current
liability as shown on line 1d(2)(a) of the most recently filed Schedule B of
Form 5500 under each Single Employer Plan subject to Title IV of ERISA exceeds
the fair market value of all such Plan’s assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan for which a
Schedule B is available.

28



--------------------------------------------------------------------------------



 



     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “US GAAP” means generally accepted accounting principles as in effect in
the United States from time to time.
     “U.S.” and “United States” means the United States of America.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     1.2. Plural Forms. The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.
ARTICLE II
THE CREDITS
     2.1. Commitments; Loans.
     2.1.1 Revolving Loans. From and including the Closing Date and prior to the
Termination Date, upon the satisfaction of the conditions precedent set forth in
Sections 4.1 and 4.2, as applicable, each Lender severally and not jointly
agrees, on the terms and conditions set forth in this Agreement, to (i) make
Revolving Loans to the Borrower from time to time and (ii) participate in
Facility LCs issued upon the request of the Borrower, in each case in an amount
not to exceed in the aggregate at any one time outstanding of its Pro Rata Share
of the Available Aggregate Revolving Loan Commitment; provided that, unless
caused by a Collateral Protection Advance, at no time shall the Aggregate
Outstanding Credit Exposure hereunder exceed the Borrowing Base and at no time
shall the Aggregate Outstanding Credit Exposure exceed the Aggregate Revolving
Loan Commitment. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans at any time prior to the Termination
Date. The commitment of each Lender to lend hereunder shall automatically expire
on the Termination Date. Each LC Issuer will issue Facility LCs hereunder on the
terms and conditions set forth in Section 2.19.
     2.1.2 Collateral Protection Advances. Subject to the limitations set forth
below, the Agent is authorized by the Borrower and the Lenders, from time to
time in the Agent’s sole discretion, (i) during the existence of a Default or an
Unmatured Default, or (ii) at any time that any of the other conditions
precedent set forth in Article IV have not been satisfied, to make Advances
(each such advance to be a Floating Rate Advance) to the Borrower on behalf of
the Lenders in an aggregate amount outstanding at any time not to exceed
$50,000,000 which the Agent, in its reasonable business judgment, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B)

29



--------------------------------------------------------------------------------



 



to enhance the likelihood of, or maximize the amount of, repayment of the
Secured Obligations, or (C) to pay any other amount chargeable to or required to
be paid by the Borrower pursuant to the terms of this Agreement, including
costs, fees, and expenses as described in Section 9.6 (any of such Advances are
herein referred to as “Collateral Protection Advances”); provided that the
Required Lenders may at any time revoke the Agent’s authorization to make
Collateral Protection Advances. Any such revocation must be in writing and shall
become effective prospectively upon the Agent’s receipt thereof. Absent such
revocation, the Agent’s determination that the making of a Collateral Protection
Advance is required for any such purposes shall be conclusive. The Collateral
Protection Advances shall be secured by the Liens in favor of the Agent in and
to the Collateral and shall constitute Secured Obligations hereunder. Each
Lender shall participate in each Collateral Protection Advance in an amount
equal to its Pro Rata Share thereof. No Collateral Protection Advance shall be
made hereunder if the result thereof causes (i) the Aggregate Outstanding Credit
Exposure to exceed the Aggregate Revolving Loan Commitment or (ii) any Lender’s
Pro Rata Share thereof to exceed such Lender’s Revolving Loan Commitment.
     2.1.3 Making of Non-Ratable Loans. If the Agent elects to have the terms of
this Section 2.1.3 apply to a Floating Rate Advance requested by the Borrower in
order to fund such Floating Rate Advance pursuant to this Section 2.1.3 instead
of Section 2.7, the Non-Ratable Lender shall make a Floating Rate Advance in the
amount requested available to the Borrower on the applicable Borrowing Date by
transferring same day funds to the Borrower’s funding account. Each Advance made
solely by the Non-Ratable Lender pursuant to this Section 2.1.3 is referred to
in this Agreement as a “Non-Ratable Loan,” and such Advances are referred to as
the “Non-Ratable Loans.” Each Non-Ratable Loan shall be subject to all the terms
and conditions applicable to other Advances funded by the Lenders, except that
all payments thereon shall be payable to the Non-Ratable Lender solely for its
own account. The Agent shall not request the Non-Ratable Lender to make any
Non-Ratable Loan if (A) the Agent has received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Article IV
will not be satisfied on the requested Borrowing Date for the applicable
Non-Ratable Loan, or (B) the requested Non-Ratable Loan exceeds the Available
Aggregate Revolving Loan Commitment (before giving effect to such Non-Ratable
Loan) or would cause the Aggregate Outstanding Credit Exposure (after giving
effect to such Non-Ratable Loan) to exceed the Borrowing Base on the applicable
Borrowing Date, or would cause the Aggregate Outstanding Credit Exposure (after
giving effect to such Non-Ratable Loan) to exceed the Aggregate Revolving Loan
Commitment on the applicable Borrowing Date. The Non-Ratable Loans shall be
secured by the Liens granted to the Agent in and to the Collateral and shall
constitute Secured Obligations hereunder. All Non-Ratable Loans shall be
Floating Rate Advances. Each Lender shall participate in each Non-Ratable Loan
in an amount equal to its Pro Rata Share thereof.
     2.2. Required Payments; Termination.
     2.2.1 Generally. Any outstanding Advances and all other unpaid Secured
Obligations shall be paid in full by the Borrower on the Termination Date.
Notwithstanding the termination of the Revolving Loan Commitments under this

30



--------------------------------------------------------------------------------



 



     Agreement on the Termination Date, until all of the Secured Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied and all financing arrangements among the Borrower and the Lenders
hereunder and under the other Loan Documents shall have been terminated, all of
the rights and remedies under this Agreement and the other Loan Documents shall
survive. In addition to the other mandatory prepayments required under this
Agreement, if at any time and for any reason, including, without limitation, as
a result of the reduction of the Aggregate Revolving Loan Commitment or a
fluctuation of the Borrowing Base, the Aggregate Outstanding Credit Exposure
exceeds the Borrowing Base, the Borrower shall immediately make a mandatory
prepayment of the Secured Obligations in an amount equal to such excess.
     2.2.2 Asset Sales; Insurance Proceeds. Upon the consummation by the
Borrower or any Subsidiary of any sale of any Property constituting Collateral
(other than sales permitted under Sections 6.12.1 and 6.12.2), in each case
except to the extent that the Net Cash Proceeds of such sale, when combined with
the Net Cash Proceeds of all such sales during the immediately preceding
twelve-month period, do not exceed $50,000,000 for any such sale or series of
related sales, within three (3) Business Days after the Borrower’s or any of its
Subsidiaries’ receipt of any Net Cash Proceeds from any such sale, or upon the
Borrower’s receipt of Net Cash Proceeds under any insurance policy covering
Collateral (but in no event under any insurance policy not covering Collateral)
as contemplated in Section 6.24, the Borrower shall make a mandatory prepayment
of the outstanding principal amount of the Revolving Loans in the amount of such
Net Cash Proceeds. Such mandatory prepayment shall be applied in accordance with
Section 2.2.5.
     2.2.3 Intentionally Omitted]
     2.2.4 Effect on Aggregate Revolving Loan Commitment. No prepayment
described in Sections 2.2.2 shall result in a reduction of the Aggregate
Revolving Loan Commitment and the Borrower may request an Advance immediately
after such prepayment so long as the terms and conditions hereunder for an
Advance have been satisfied.
     2.2.5 Application and Priority of Mandatory Prepayments. The Borrower shall
remit a prepayment to the Agent in the amount of any Net Cash Proceeds described
in Section 2.2.2 on the dates required under such Sections. The Agent shall
deposit such prepayment in a Collection Account or another cash collateral
account subject to the Agent’s sole control and shall apply such prepayment to
the Revolving Loans. Any portion of such prepayment remaining thereafter shall
be returned to the Borrower for general corporate purposes. With respect to the
reduction of the Revolving Loans on any date, prepayments made under Section
2.2.2 shall first be applied to Floating Rate Loans and to any Eurodollar Rate
Loans maturing on such date and then to subsequently maturing Eurodollar Rate
Loans in order of maturity.
     2.3. Ratable Loans; Types of Advances. (a) Each Advance hereunder (other
than a Non-Ratable Loan or a Collateral Protection Advance) shall consist of
Revolving Loans made from the several Lenders ratably in proportion to the ratio
that their respective Revolving Loan Commitments bear to the Aggregate Revolving
Loan Commitment.

31



--------------------------------------------------------------------------------



 



          (b) The Advances may be Floating Rate Advances or Eurodollar Advances,
or a combination thereof, selected by the Borrower in accordance with
Sections 2.7 and 2.8, or Non-Ratable Loans selected by the Borrower in
accordance with Section 2.1.3.
     2.4. Commitment Fee; Aggregate Revolving Loan Commitment.
     2.4.1 Commitment Fee. The Borrower shall pay to the Agent, for the account
of the Lenders with Revolving Loan Commitments in accordance with their Pro Rata
Shares of the Aggregate Revolving Loan Commitment, from and after the Closing
Date until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a commitment fee (the “Commitment Fee”) accruing daily at
the rate of the then Applicable Fee Rate on the Aggregate Revolving Loan
Commitment minus the Aggregate Outstanding Revolving Loan Credit Exposure, each
as in effect from time to time. All such Commitment Fees payable hereunder shall
be payable quarterly in arrears on each Payment Date.
     2.4.2 Closing Fees. The Borrower shall pay on the Closing Date those
closing fees described in (i) the fee letter dated May 9, 2007 by and among the
Borrower, the Agent and the Arrangers, as amended or modified from time to time
and (ii) the fee letter dated May 9, 2007 by and between the Borrower and the
Agent, as amended or modified from time to time.
     2.4.3 Reductions in Aggregate Revolving Loan Commitment. The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment to $0. The Borrower
may permanently reduce the Aggregate Revolving Loan Commitment from the amount
of $1,750,000,000 (or from such higher amount if the Aggregate Revolving Loan
Commitment has been increased pursuant to Section 2.20) by $100,000,000 in
integral multiples of $10,000,000. No other optional reduction of the Aggregate
Revolving Loan Commitment by the Borrower is permitted hereunder. Any such
permitted reduction may only occur upon at least three (3) Business Days’
written notice to the Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Revolving Loan
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued Commitment Fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Credit Extensions
hereunder and on the final date upon which all Loans are repaid.
     2.5. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay
Non-Ratable Loans or Collateral Protection Advances) shall be in the minimum
amount of $100,000 (and in multiples of $50,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Revolving Loan Commitment.
     2.6. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium,

32



--------------------------------------------------------------------------------



 



all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $500,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three (3) Business Days’ prior
notice to the Agent.

     2.7. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than 8 Interest Periods in effect with respect to all of
the Loans at any time, unless such limit has been waived by the Agent in its
sole discretion. The Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Floating Rate Advance (other than a Non-Ratable Loan) and three
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:

  (i)   the Borrowing Date, which shall be a Business Day, of such Advance,    
(ii)   the aggregate amount of such Advance,     (iii)   the Type of Advance
selected, and     (iv)   in the case of each Eurodollar Advance, the Interest
Period applicable thereto.

Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in Federal or other funds immediately
available in Chicago to the Agent at its address specified pursuant to
Article XIII. The Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address.
     2.8. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances (other
than Non-Ratable Loans) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.8 or are repaid in accordance with Section 2.6. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.5, the Borrower may elect from time to
time to convert all or any part of an Advance of any Type (other than a
Non-Ratable Loan) into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.8, during the continuance of a Default or
an Unmatured Default, the Agent may (or shall at the direction of the Required
Lenders), by notice to the Borrower, declare that no Advance may be made,
converted or continued as a Eurodollar Advance. The Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurodollar Advance not later than 11:00 a.m.
(Chicago time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, or three (3) Business Days, in the case of

33



--------------------------------------------------------------------------------



 



a conversion into or continuation of a Eurodollar Advance, prior to the date of
the requested conversion or continuation, specifying:

  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation,     (ii)   the aggregate amount and Type of the Advance which is
to be converted or continued, and     (iii)   the amount of such Advance which
is to be converted into or continued as a Eurodollar Advance and the duration of
the Interest Period applicable thereto.

     2.9. Changes in Interest Rate, etc. Each Floating Rate Advance (other than
a Non-Ratable Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8 hereof, at a rate per annum
equal to the Floating Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurodollar Rate
determined by the Agent as applicable to such Eurodollar Advance based upon the
Borrower’s selections under Sections 2.7 and 2.8 and otherwise in accordance
with the terms hereof. No Interest Period with respect to Revolving Loans may
end after the Termination Date.
     2.10. Rates Applicable After Default. During the continuance of a Default
(including the Borrower’s failure to pay any Loan at maturity), the Agent or the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Advance shall bear interest
at the rate otherwise applicable to such Interest Period plus 2% per annum,
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate in effect from time to time plus 2% per annum and (iii) the LC
Fee shall be increased by 2% per annum; provided that, during the continuance of
a Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable to all Credit Extensions, Advances, fees and
other Obligations hereunder without any election or action on the part of the
Agent or any Lender.
     2.11. Method of Payment; Settlement.
     2.11.1 Method of Payment. All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Agent at the Agent’s address specified pursuant to Article XIII, or
at any other Lending Installation of the Agent specified in writing by the Agent
to the Borrower, by 12:00 p.m. (Chicago time) on the date when due and shall
(except in the case of Reimbursement Obligations for which the applicable LC
Issuer has not been fully indemnified by the

34



--------------------------------------------------------------------------------



 



Lenders, or as otherwise specifically required hereunder) be applied ratably by
the Agent among the Lenders. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender. The Agent is hereby authorized to charge the account
of the Borrower maintained with JPMorgan for each payment of the Obligations as
it becomes due hereunder. Subject to the terms and conditions of Section 6.25,
the Agent is also hereby authorized to charge each Collection Account into which
Receivables collections and other proceeds of Collateral are deposited. Subject
to the terms and conditions of Section 6.25, the Agent shall apply such amounts
on a daily basis to reduce outstanding Obligations. For purposes of computing
interest, fees and the Available Aggregate Revolving Loan Commitment as of any
date, (x) all amounts constituting immediately available goods funds shall be
deemed received by the Agent on the Business Day on which such amounts are
deposited into one of the aforementioned Collection Accounts maintained with
JPMorgan or an Affiliate thereof, and (y) all amounts not constituting
immediately available good funds shall be deemed received by the Agent on the
first Business Day following the Business Day on which such amounts are
deposited into one of the aforementioned Collection Accounts maintained with
JPMorgan or an Affiliate thereof. In the event any such amount is applied and
the payment item evidencing such amount is subsequently dishonored, returned for
insufficient funds, required to be returned to the applicable Account Debtor, or
required to be remitted to a Person other than the Agent or a Lender, the
Obligations shall be increased by the amount originally applied in reduction
thereof and interest shall be deemed to have accrued on such amount from the
Business Day on which such amount was originally credited as a reduction of the
Obligations through the Business Day on which such amount is repaid. The
Borrower shall also be required to pay any fees that would have accrued during
such period had such amount not been deemed paid during such period. Each
reference to the Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to each LC Issuer in the case of payments required to be
made by the Borrower to such LC Issuer pursuant to Section 2.19.6.
     2.11.2 Settlement. (a) Each Lender’s funded portion of any Advance is
intended by the Lenders to be equal at all times to such Lender’s Pro Rata Share
of such Advance; provided, however, that for purposes of this Section 2.11.2 and
all other applicable provisions of this Agreement, only Lenders with Revolving
Loan Commitments shall participate in Collateral Protection Advances and
Non-Ratable Loans in amounts equal to their respective Pro Rata Shares thereof.
Notwithstanding such agreement, the Agent, the Non-Ratable Lender (with respect
to the Non-Ratable Loans), and the Lenders agree (which agreement shall not be
for the benefit of or enforceable by the Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among them as to any Advance, including the Non-Ratable Loans and the Collateral
Protection Advances, shall take place on a periodic basis in accordance with
this Section 2.11.2.
     (b) The Agent shall request settlement (a “Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at the Agent’s election,
(A) on behalf of the Non-Ratable Lender, with respect to each outstanding
Non-Ratable Loan, (B) for

35



--------------------------------------------------------------------------------



 



itself, with respect to each Collateral Protection Advance, and (C) with respect
to collections received, in each case, by notifying the Lenders of such
requested Settlement by telephone or facsimile, no later than 12:30 p.m.
(Chicago time) on the date of such requested Settlement (the “Settlement Date”).
Each Lender (other than the Non-Ratable Lender, in the case of the Non-Ratable
Loans, and the Agent in the case of the Collateral Protection Advances) shall
transfer the amount of such Lender’s Pro Rata Share of the outstanding principal
amount of the applicable Advances with respect to which Settlement is requested
to the Agent, to such account of the Agent as the Agent may designate, not later
than 2:30 p.m. (Chicago time), on the Settlement Date applicable thereto.
Settlements may occur during the existence of a Default or an Unmatured Default
and whether or not the applicable conditions precedent set forth in Article IV
have then been satisfied. Such amounts transferred to the Agent shall be applied
against the amounts of the applicable Non-Ratable Loan or Collateral Protection
Advance and, together with the portion of such Non-Ratable Loan or Collateral
Protection Advance representing the Non-Ratable Lenders or the Agent’s Pro Rata
Share thereof, shall constitute Revolving Loans of such Lenders, respectively.
If any such amount is not transferred to the Agent by any Lender on the
Settlement Date applicable thereto, the Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the
Alternate Base Rate for the first three days from and after the Settlement Date
and thereafter at the then applicable Floating Rate (1) on behalf of the
Non-Ratable Lender with respect to each outstanding Non-Ratable Loan and (2) for
itself with respect to each Collateral Protection Advance.
     (c) Notwithstanding the foregoing, not more than one Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Unmatured Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Collateral Protection Advance),
each other Lender (A) shall irrevocably and unconditionally purchase and receive
from the Non-Ratable Lender or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan or
Collateral Protection Advance equal to such Lender’s Pro Rata Share of such
Non-Ratable Loan or Collateral Protection Advance, and (B) if Settlement has not
previously occurred with respect to such Non-Ratable Loans or Collateral
Protection Advances, upon demand by the Agent or the Non-Ratable Lender, as
applicable, shall pay to the Agent or the Non-Ratable Lender, as applicable, as
the purchase price of such participation an amount equal to 100% of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Collateral Protection
Advances. If such amount is not in fact transferred to the Agent or the
Non-Ratable Lender, as applicable, by any Lender, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Alternate Base Rate for the first three days from and after such demand and
thereafter at the then applicable Floating Rate.
     (d) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Collateral
Protection Advance pursuant to Section 2.11.2(c), the Agent shall promptly
distribute to such Lender such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Non-Ratable Loan or Collateral Protection Advance.

36



--------------------------------------------------------------------------------



 



     (e) Between Settlement Dates, to the extent no Collateral Protection
Advances are outstanding, the Agent may pay over to the Non-Ratable Lender any
payments received by the Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Non-Ratable Lender’s Revolving Loans including Non-Ratable
Loans. If, as of any Settlement Date, collections received since the then
immediately preceding Settlement Date have been applied to the Non-Ratable
Lender’s Revolving Loans (other than to Non-Ratable Loans or Collateral
Protection Advances in which a Lender has not yet funded its purchase of a
participation pursuant to Section 2.11.2(c)), as provided for in the previous
sentence, the Non-Ratable Lender shall pay to the Agent for the accounts of the
Lenders, to be applied to the outstanding Revolving Loans of such Lenders, an
amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Revolving Loans. Subject to
Section 2.11.1, during the period between Settlement Dates, the Non-Ratable
Lender with respect to Non-Ratable Loans, the Agent with respect to Collateral
Protection Advances, and each Lender with respect to the Revolving Loans other
than Non-Ratable Loans and Collateral Protection Advances, in each case ratably
in accordance with the funds employed by each of them, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
actual average daily amount of funds employed by the Non-Ratable Lender, the
Agent, and the other Lenders.
     2.12. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

  (ii)   The Agent shall also maintain accounts in which it will record (a) the
date and the amount of each Loan made hereunder, the Type thereof and the
Interest Period (in the case of a Eurodollar Advance) with respect thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (c) the original stated
amount of each Facility LC and the amount of LC Obligations outstanding at any
time, (d) the effective date and amount of each Assignment Agreement delivered
to and accepted by it and the parties thereto pursuant to Section 12.3, (e) the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof, and (f) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, all fees, charges,
expenses and interest.     (iii)   The entries maintained in the accounts
maintained pursuant to paragraphs (i) and (ii) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

37



--------------------------------------------------------------------------------



 



  (iv)   Any Lender may request that its Revolving Loans be evidenced by a
promissory note in substantially the form of Exhibit E (a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender the
appropriate Note payable to the order of such Lender. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (prior to any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein, except to the extent that any such
Lender subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (i) and
(ii) above.

     2.13. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.
     2.14. Payments of Interest.
     2.14.1 Interest Payment Dates; Interest and Fee Basis. With respect to all
Advances, interest shall be payable as follows. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, and at
maturity, whether due to acceleration or otherwise. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period.
Interest on Eurodollar Advances, LC Fees and all other fees hereunder shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest on
Floating Rate Advances shall be calculated for actual days elapsed on the basis
of a 365/366-day year. Interest shall be payable for the day an Advance is made
but not for the day of any payment (unless payment is on the same date as the
Advance) on the amount paid if payment is received prior to 12:00 p.m. (Chicago
time) at the place of payment. If any payment of principal of or interest on an
Advance, any fees or any other amounts payable to the Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
     2.14.2 Limitation on Interest. The Borrower, the Agent and the Holders of
Secured Obligations intend to strictly comply with all applicable laws,
including applicable usury laws. Accordingly, the provisions of this
Section 2.14.2 shall govern

38



--------------------------------------------------------------------------------



 



and control over every other provision of this Agreement or any other Loan
Document which conflicts or is inconsistent with this Section 2.14.2, even if
such provision declares that it controls. As used in this Section 2.14.2, the
term “interest” includes the aggregate of all charges, fees, benefits, or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance, or detention of money and not as interest and (b) all
interest at any time contracted for, reserved, charged, or received shall be
amortized, prorated, allocated, and spread, in equal parts during the full term
of the Secured Obligations. In no event shall the Borrower or any other Person
be obligated to pay, or any Holder of Secured Obligations have any right or
privilege to reserve, receive, or retain, (i) any interest in excess of the
maximum amount of nonusurious interest permitted under the laws of the State of
New York or the applicable laws (if any) of the U.S. or of any other applicable
state or (ii) total interest in excess of the amount which such Holder of
Secured Obligations could lawfully have contracted for, reserved, received,
retained, or charged had the interest been calculated for the full term of the
Secured Obligations at the Highest Lawful Rate. On each day, if any, that the
interest rate (the “Stated Rate”) called for under this Agreement or any other
Loan Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence. Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.14.2, or be construed to create a contract to pay
for the use, forbearance, or detention of money at an interest rate in excess of
the Highest Lawful Rate. If the term of any Secured Obligation is shortened by
reason of acceleration of maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Holder of Secured Obligations at any time, including but
not limited to, the stated maturity, is owed or receives (and/or has received)
interest in excess of interest calculated at the Highest Lawful Rate, then and
in any such event all of any such excess interest shall be canceled
automatically as of the date of such acceleration, prepayment, or other event
which produces the excess, and, if such excess interest has been paid to such
Holder of Secured Obligations, it shall be credited pro tanto against the then
outstanding principal balance of the Borrower’s obligations to such Holder of
Secured Obligations, effective as of the date or dates when the event occurs
which causes it to be excess interest, until such excess is exhausted or all of
such principal has been fully paid and satisfied, whichever occurs first, and
any remaining balance of such excess shall be promptly refunded to its payor.
Chapter 346 of the Texas Finance Code (which regulates

39



--------------------------------------------------------------------------------



 



certain revolving credit accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069,
Ch. 15)) shall not apply to this Agreement or to any Loan, nor shall this
Agreement or any Loan be governed by or be subject to the provisions of such
Chapter 346 in any manner whatsoever.
     2.15. Notification of Advances, Interest Rates, Prepayments and Revolving
Loan Commitment Reductions; Availability of Loans. Promptly after receipt
thereof, the Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the applicable LC Issuer, the Agent will notify each
Lender of the contents of each request for issuance of a Facility LC hereunder.
The Agent will notify the Borrower and each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give the Borrower and each Lender prompt notice of each
change in the Alternate Base Rate. Not later than 2:00 p.m. (Chicago time) on
each Borrowing Date, each Lender shall make available its Loan or Revolving
Loans in funds immediately available in Chicago to the Agent at its address
specified pursuant to Article XIII. The Agent will promptly make the funds so
received from the Lenders available to the Borrower at the Agent’s aforesaid
address.
     2.16. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and other Obligations and each LC Issuer may
book its Facility LCs at any Lending Installation selected by such Lender or
such LC Issuer, as applicable, and may change its Lending Installation from time
to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Facility LCs, and participations in LC Obligations
and other Obligations, and any Notes issued hereunder shall be deemed held by
each Lender or the relevant LC Issuer, for the benefit of any such Lending
Installation. Each Lender and each LC Issuer may, by written notice to the Agent
and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it or
Facility LCs will be issued by it and for whose account Loan payments or
payments with respect to Facility LCs are to be made.
     2.17. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender,
as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

40



--------------------------------------------------------------------------------



 



     2.18. Replacement of Lender. If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 or (ii) any
Lender refuses to consent to certain proposed amendments, modifications,
waivers, discharges or terminations with respect to this Agreement that require
the consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and
the same have been approved by the Required Lenders (any Lender described in
clause (i) or clause (ii) being an “Affected Lender”), the Borrower may elect to
terminate or replace the Revolving Loan Commitment of such Affected Lender,
provided that no Default shall have occurred and be continuing at the time of
such termination or replacement, and provided further that, concurrently with
such termination or replacement, (i) if the Affected Lender is being replaced,
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Outstanding
Credit Exposure of the Affected Lender pursuant to an Assignment Agreement
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in immediately available funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the purchasing lender
and (iii) if the Affected Lender is being terminated, the Borrower shall pay to
such Affected Lender all Obligations due to such Affected Lender (including the
amounts described in the immediately preceding clauses (i) and (ii) plus the
outstanding principal balance of such Affected Lender’s Credit Extensions).
     2.19. Facility LCs.
     2.19.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action, a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Termination Date upon the request of the Borrower or any Subsidiary Guarantor;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed the
Aggregate Revolving Loan Commitment, (ii) the Aggregate Outstanding Credit
Exposure shall not exceed the Borrowing Base and (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Revolving Loan Commitment. Any
reference in this Section 2.19 to a request for a Facility LC by the Borrower
shall be deemed to include requests by any Subsidiary Guarantor. The Borrower
agrees that it is obligated to satisfy any amount arising under or in connection
with Facility LCs issued hereunder at the request of any Subsidiary Guarantor,
including, without limitation, all Reimbursement Obligations, and that no
Facility LC requested by any such Person shall be issued hereunder unless all
conditions to issuance have been satisfied. No Facility LC shall have an expiry
date later than the earlier of (x) the fifth

41



--------------------------------------------------------------------------------



 



Business Day prior to the Termination Date and (y) one year after its issuance;
provided, however, that any Facility LC with a one-year term may provide for the
renewal thereof for additional one-year periods that do not extend beyond the
date referenced in clause (x) hereof. Schedule 2.19.1 sets forth certain letters
of credit issued under the Prior Credit Agreement. Subject to the satisfaction
on the Closing Date of the conditions precedent set forth in Sections 4.1 and
4.2, such letters of credit shall constitute, on and after the Closing Date,
Facility LCs and shall be subject to and benefit from this Agreement.
     2.19.2 Participations. Upon the issuance or Modification by an LC Issuer of
a Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share thereof.
     2.19.3 Notice. Subject to Section 2.19.1, the Borrower shall give the
applicable LC Issuer notice prior to 12:00 noon (Chicago time) at least one
Business Day prior to the proposed date of issuance or Modification of the
applicable Facility LC, specifying the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
applicable LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s Facility LC Pro Rata Share of the Lenders’ aggregate participation in
such proposed Facility LC. The issuance or Modification by the applicable LC
Issuer of a Facility LC shall, in addition to the conditions precedent set forth
in Article IV (the satisfaction of which the applicable LC Issuer shall have no
duty to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to the applicable LC Issuer and that the Borrower shall
have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as the applicable LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
     2.19.4 LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders with Revolving Loan Commitments (or, if the Revolving Loan Commitments
have terminated, Outstanding Revolving Loan Credit Exposure) ratably in
accordance with their respective Pro Rata Shares, with respect to issued and
outstanding Facility LCs, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Revolving Loans that are Eurodollar Loans in effect
from time to time on the maximum stated amount under such Facility LCs, with
such fee to be payable in arrears on each Payment Date. The Borrower shall also
pay to the applicable LC Issuer for its own account (x) on the first Payment
Date to occur after the issuance of a Facility LC issued by such LC Issuer, a
fronting fee in an amount equal to 0.10% per annum times the face amount of such
Facility LC, and (y) documentary and processing charges in connection

42



--------------------------------------------------------------------------------



 



with the issuance, amendment, cancellation, negotiation, transfer, or other
Modification of and draws under Facility LCs in accordance with such LC Issuer’s
standard schedule for such charges as in effect from time to time. Each fee
described in this Section 2.19.4 shall constitute an “LC Fee”.
     2.19.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of the applicable LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of its Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata Share of
the amount of each payment made by such LC Issuer under each Facility LC issued
by it to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances. The Lenders shall be reimbursed for any payment required under this
Section 2.19.5 to the extent of such Lender’s Facility LC Pro Rata Share, or Pro
Rata Share, as applicable, of any payment made by the Borrower as required under
Section 2.19.6.
     2.19.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, issued by it, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of such LC Issuer in determining whether a request presented under
any Facility LC issued by it complied with the terms of such Facility LC or
(ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Subject to the terms and conditions of this
Agreement (including, without limitation, the submission of a Borrowing Notice
in compliance with Section 2.7 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation. All

43



--------------------------------------------------------------------------------



 



such amounts paid by such LC Issuer and remaining unpaid by the Borrower, shall
bear interest payable on demand, for each day until paid at a rate per annum
equal to (x) the rate applicable to Floating Rate Advances for such day if such
day falls on or before the applicable LC Payment Date and (y) the sum of 2% plus
the rate applicable to Floating Rate Advances for such day if such day falls
after such LC Payment Date. The Agent and each LC Issuer will pay to each Lender
ratably in accordance with its Pro Rata Share all amounts received by it from
the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by it, but only to
the extent such Lender has made payment to such LC Issuer in respect of such
Facility LC pursuant to Section 2.19.5.
     2.19.7 Obligations Absolute. The Borrower’s obligations under this Section
2.19 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with each LC Issuer
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the Borrower.
Nothing in this Section 2.19.7 is intended to limit the right of the Borrower to
make a claim against the applicable LC Issuer for damages as contemplated by the
proviso to the first sentence of Section 2.19.6.
     2.19.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC issued by it, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement

44



--------------------------------------------------------------------------------



 



in accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
     2.19.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender required to participate in Facility LCs under
Section 2.19.2, each LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, such LC Issuer or the
Agent may incur (or which may be claimed against such Lender, such LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which such LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any defaulting Lender) or (ii) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the applicable LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any LC Issuer or the Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of such LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) such LC Issuer’s failure to pay under any
Facility LC issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.19.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.
     2.19.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.
     2.19.11 Facility LC Collateral Account. Subsequent to the occurrence and
during the continuance of a Default, or at any time the Aggregate Outstanding
Credit Exposure exceeds the Borrowing Base, or at any time the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Revolving Loan Commitment, the
Borrower agrees that it will, upon the request of the Agent or the Required
Lenders and until the final expiration date of any Facility LC and thereafter as
long as any amount is payable to any LC Issuer or the

45



--------------------------------------------------------------------------------



 



Lenders in respect of any Facility LC, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to
Article XIII, in the name of the Borrower but under the sole dominion and
control of the Agent, for the benefit of the Lenders and in which the Borrower
shall have no interest other than as set forth in Section 8.1. The Borrower
hereby pledges, assigns and grants to the Agent, on behalf of and for the
ratable benefit of the Lenders and the LC Issuers, a security interest in all of
the Borrower’s right, title and interest in and to all funds which may from time
to time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Secured Obligations. The Agent will
invest any funds on deposit from time to time in the Facility LC Collateral
Account in certificates of deposit of JPMorgan having a maturity not exceeding
30 days. Nothing in this Section 2.19.11 shall either obligate the Agent to
require the Borrower to deposit any funds in the Facility LC Collateral Account
or limit the right of the Agent to release any funds held in the Facility LC
Collateral Account in each case other than as required by Section 8.1.
     2.19.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer
shall have the same rights and obligations as any other Lender.
     2.20. Increase of Aggregate Revolving Loan Commitment. The Borrower may
from time to time request that the Aggregate Revolving Loan Commitment be
increased to an amount which does not exceed $2,000,000,000 minus the aggregate
amount of all permitted partial reductions of the Aggregate Revolving Loan
Commitment under Section 2.4.3; provided, however, that upon any such request,
the Borrower shall demonstrate, to the reasonable satisfaction of the Agent,
that such increase will not breach the terms of any of the indentures referenced
in Section 9.18; provided, further, however, that (x) each requested increase
shall be in an amount equal to $10,000,000 or an incremental amount in excess
thereof, and (y) an increase in the Aggregate Revolving Loan Commitment
hereunder may only be made at a time when no Unmatured Default or Default shall
have occurred and be continuing or would result therefrom. The Agent may request
an opinion of counsel from the Borrower in connection with any such increase. In
the event of such a requested increase in the Aggregate Revolving Loan
Commitment under this Section 2.20, each of the Lenders shall be given the
opportunity to participate in the increased Aggregate Revolving Loan Commitment,
(x) initially ratably in the proportion that its Revolving Loan Commitment bears
to the Aggregate Revolving Loan Commitment and (y) to the extent that the
requested increase in the Aggregate Revolving Loan Commitment is not fulfilled
pursuant to the preceding clause, in such additional amounts as any Lender,
including any new Lender, the Agent and the Borrower agree. No Lender shall have
any obligation to increase its Revolving Loan Commitment pursuant to a request
by the Borrower under this Section 2.20. No increase hereunder shall be
effective without the prior written consent of the Agent (no such consent to be
unreasonably withheld), including, without limitation, the Agent’s prior written
consent to the documentation evidencing such increase.

46



--------------------------------------------------------------------------------



 



ARTICLE III
YIELD PROTECTION; TAXES
     3.1. Yield Protection. If, on or after the Closing Date, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in any such law, rule, regulation, policy, guideline or directive or in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

  (i)   subjects any Lender or any applicable Lending Installation or any LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
Eurodollar Loans, Facility LCs, or participations therein, or     (ii)   imposes
or increases or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender or any applicable Lending
Installation or any LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
    (iii)   imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Revolving Loan Commitment or Eurodollar Loans or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Revolving Loan Commitment or Eurodollar Loans or Facility LCs (including
participations therein), or requires any Lender or any applicable Lending
Installation or any LC Issuer to make any payment calculated by reference to the
amount of Revolving Loan Commitment or Eurodollar Loans or Facility LCs
(including participations therein) held or interest or LC Fees received by it,
by an amount deemed material by such Lender or any LC Issuer, as applicable,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer of making or maintaining its
Eurodollar Loans or Revolving Loan Commitment or of issuing or participating in
Facility LCs, as applicable, or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer in connection with such
Eurodollar Loans or Revolving Loan Commitment, or Facility LCs (including
participations therein), then, within 15 days of demand, accompanied by the
written statement required by Section 3.6, by such Lender or LC Issuer, the
Borrower shall pay such Lender or LC Issuer such additional amount or amounts as
will compensate such Lender or LC Issuer for such increased cost or reduction in
amount received.

47



--------------------------------------------------------------------------------



 



     3.2. Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or LC Issuer, any Lending Installation of such Lender or LC Issuer, or
any corporation controlling such Lender or LC Issuer is increased as a result of
a Change, then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
LC Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Revolving Loan Commitment to make Revolving Loans and issue or
participate in Facility LCs, as applicable, hereunder (after taking into account
such Lender’s or LC Issuer’s policies as to capital adequacy). “Change” means
(i) any change after the Closing Date in the Risk-Based Capital Guidelines or
(ii) any adoption of, or change in, or change in the interpretation or
administration of any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the Closing Date which affects the amount of
capital required or expected to be maintained by any Lender or LC Issuer or any
Lending Installation or any corporation controlling any Lender or LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basel
Committee on Banking Regulation and Supervisory Practices entitled
“International Convergence of Capital Measurements and Capital Standards,”
and/or the June 2004 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards, a Revised Framework”, as the case may be, and including,
in each case, transition rules, and any amendments to such regulations or laws
incorporating such regulations in either case that are adopted prior to the
Closing Date.
     3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
     3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.

48



--------------------------------------------------------------------------------



 



     3.5. Taxes. (i) All payments by the Borrower to or for the account of any
Lender, any LC Issuer, or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, any LC Issuer, or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, LC Issuer, or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof or, if a receipt
cannot be obtained with reasonable efforts, such other evidence of payment as is
reasonably acceptable to the Agent, in each case within 30 days after such
payment is made.

  (ii)   In addition, the Borrower shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement, any Note or any Facility LC Application (“Other Taxes”).    
(iii)   The Borrower shall indemnify the Agent, each LC Issuer, and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Agent, such LC Issuer, or such Lender as a result of its Revolving Loan
Commitment, any Credit Extensions made by it hereunder, or any Facility LC
issued or participated in by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent or such LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.     (iv)  
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder),
(i) deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, or (ii) in the case of a Non-U.S. Lender that is fiscally transparent,
deliver to the Agent a United States Internal Revenue Form W-8IMY together with
the applicable accompanying forms, W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States withholding tax. Each
Non-U.S. Lender further undertakes to deliver to the Borrower and the Agent (x)
renewals or additional copies of such form (or any successor form) on or before
the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such

49



--------------------------------------------------------------------------------



 



      additional forms or amendments thereto as may be reasonably requested by
the Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.     (v)   For any period during
which a Non-U.S. Lender has failed to provide the Borrower with an appropriate
form pursuant to clause (iv) above (unless such failure is due to a change in
treaty, law or regulation, or any change in the interpretation or administration
thereof by any governmental authority, occurring subsequent to the date on which
a form originally was required to be provided), such Non-U.S. Lender shall not
be entitled to indemnification under this Section 3.5 with respect to Taxes
imposed by the United States; provided that, should a Non-U.S. Lender which is
otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under clause
(iv) above, the Borrower shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such Taxes.    
(vi)   Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.     (vii)   If the U.S. Internal Revenue Service or any other
governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Agent under this subsection, together with all costs and expenses related
thereto (including attorneys fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent). The obligations of the Lenders
under this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

50



--------------------------------------------------------------------------------



 



     3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be rebuttably presumptive evidence of
the amount owed. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
     3.7. Alternative Lending Installation. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, reasonably disadvantageous to such Lender. A Lender’s
designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.18 to replace a Lender.
ARTICLE IV
CONDITIONS PRECEDENT
     4.1. Effectiveness of Revolving Loan Commitments. The Lenders’ Revolving
Loan Commitments shall not be effective hereunder until the Agent shall have
received on the Closing Date a fully executed copy of this Agreement and the
following conditions precedent have been satisfied by the Borrower:
     4.1.1 Copies of the articles or certificate of incorporation (or the
equivalent thereof) of (a) the Borrower and (b) each Subsidiary Guarantor, in
each case together with all amendments thereto, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of organization.
     4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of (a) the Borrower and (b) each Subsidiary Guarantor, in
each case, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower or such Subsidiary, as applicable, is a party.
     4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of (a) the Borrower and (b) each
Subsidiary Guarantor, in each case which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower and such Subsidiary authorized to sign the Loan Documents to which the
Borrower and such Subsidiary are parties, upon which

51



--------------------------------------------------------------------------------



 



certificate the Agent and the Lenders shall be entitled to rely until informed
of any change in writing by the Borrower or such Subsidiary, as applicable.
     4.1.4 A certificate, in substantially the form of Exhibit G, signed by the
chief financial officer or vice president, finance and treasurer of the
Borrower, stating that on the initial Credit Extension Date (a) no Default or
Unmatured Default has occurred and is then continuing, (b) all of the
representations and warranties in Article V shall be true and correct in all
material respects as of such date (or an earlier date if a representation or
warranty relates to a specified earlier date) and (c) no material adverse change
in the business, Property, condition (financial or otherwise), operations or
results of operations of the Borrower or any of its Subsidiary Guarantors has
occurred since December 31, 2006 other than as disclosed in Form 10-Q filed by
the Borrower with the U.S. Securities and Exchange Commission for the fiscal
quarter ending March 31, 2007 with respect to the operations and results of
operations of the Borrower and its consolidated Subsidiaries.
     4.1.5 A written opinion of the Borrower’s counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibit A hereto.
     4.1.6 Any Notes requested by a Lender pursuant to Section 2.12 payable to
the order of each such requesting Lender.
     4.1.7 Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Agent and signed by an Authorized Officer, together
with such other related money transfer authorizations as the Agent may have
reasonably requested.
     4.1.8 The Agent shall have determined that the Borrower has fully
cooperated with the Agent’s syndication efforts, including, without limitation,
by providing the Agent with information regarding the Borrower’s operations and
prospects and such other information as the Agent deems necessary to
successfully syndicate the Loans hereunder.
     4.1.9 A Monthly Collateral Report for March 31, 2007 and such other
evidence reasonably requested by the Agent to demonstrate that, among other
things, Excess Availability on the Closing Date, after giving effect to all
Advances requested by the Borrower and to be made on the Closing Date, equals or
exceeds $450,000,000.
     4.1.10 An initial compliance certificate dated as of the date hereof, in
substantially the form of Exhibit B hereto, together with (i) the Borrower’s
most recently completed audited financial statements for the fiscal year ended
December 31, 2006 as filed on Form 10-K with the U.S. Securities and Exchange
Commission, (ii) the Borrower’s most recently completed financial summaries, and
(iii) the Borrower’s financial projections, in a format reasonably acceptable to
the Agent, for the period beginning January 1, 2007 and ending December 31,
2011.
     4.1.11 All fees owing to the Agent and the Lenders on the Closing Date,
including, without limitation, those referenced in Sections 2.4.2 and 10.13,
shall have been fully paid.

52



--------------------------------------------------------------------------------



 



     4.1.12 All documents reasonably requested by the Agent in respect of the
2007 Acquisitions.
     4.1.13 Evidence reasonably satisfactory to the Agent that (i) the loan
evidenced by the Interim Financing Documents shall have been or will be
consummated substantially concurrently with the effectiveness of this Agreement
and (ii) the 2007 Shell Acquisition shall have been or will be consummated
substantially concurrently with the effectiveness of this Agreement, in each
case on terms and conditions reasonably satisfactory to the Agent.
     4.1.14 Such other documents as any Lender or its counsel may have
reasonably requested, including, without limitation, those documents set forth
in Exhibit H hereto.
     4.2. Each Credit Extension. The Lenders shall not be required to make any
Credit Extension (except as otherwise set forth in Section 2.1.3(d) with respect
to Revolving Loans extended for purposes of repaying Non-Ratable Loans and other
than in connection with Collateral Protection Advances) unless on the applicable
Credit Extension Date:
     4.2.1 There exists no Default or Unmatured Default.
     4.2.2 The representations and warranties contained in Article V are true
and correct as of such Credit Extension Date except (x) with respect to
Sections 5.5 and 5.7, the representations and warranties set forth in such
Sections shall have been true and correct on and as of the date of the most
recent Form 10-K or Form 10-Q filing, as applicable, made by the Borrower with
the U.S. Securities and Exchange Commission, and (y) with respect to any other
representation and warranty set forth in Article V, to the extent such
representation or warranty is stated to relate solely to an earlier date, such
representation or warranty shall have been true and correct on and as of such
earlier date.
     Each Borrowing Notice, or request for issuance of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2.1 and
4.2.2 have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to each Lender and the Agent as of
each of (i) the Closing Date, (ii) the date of the initial Credit Extension
hereunder (if different from the Closing Date) and (iii) each date as required
by Section 4.2:
     5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified does not or could not be
expected to cause or result in the occurrence of a Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



     5.2. Authorization and Validity. Each of the Borrower and each Subsidiary
Guarantor has the power and authority and legal right to execute and deliver the
Loan Documents to which the Borrower or each such Subsidiary Guarantor, as
applicable, is a party and to perform its obligations thereunder. The execution
and delivery by each of the Borrower and each Subsidiary Guarantor of the Loan
Documents to which the Borrower or each such Subsidiary Guarantor, as
applicable, is a party and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents to which the
Borrower or such Subsidiary Guarantor, as applicable, is a party constitute
legal, valid and binding obligations of the Borrower or such Subsidiary
Guarantor, as applicable, enforceable against the Borrower or such Subsidiary
Guarantor, as applicable, in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.
     5.3. No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or the Subsidiary Guarantors, as applicable, of the Loan Documents,
nor the consummation of the transactions therein contemplated, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Borrower or any of
the Subsidiary Guarantors, or (ii) the Borrower’s or any Subsidiary Guarantor’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any of the Subsidiary Guarantors is a party or is subject, or by which it, or
its Property, is bound, or conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary Guarantor pursuant to the terms of, any
such indenture, instrument or agreement except where such violation would not
reasonably be expected to have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or exemption
by, any governmental or public body or authority, or any subdivision thereof,
which has not been obtained by the Borrower or any of the Subsidiary Guarantors,
is required to be obtained by the Borrower or any of the Subsidiary Guarantors
in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Borrower of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Loan Documents except where failure to obtain the same would not
reasonably be expected to have a Material Adverse Effect.
     5.4. Financial Statements. The December 31, 2006 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Agent and the Lenders were prepared in accordance with US GAAP in effect on the
date such statements were prepared and fairly present the consolidated financial
condition of the Borrower and its Subsidiaries at such date in all material
respects.
     5.5. Material Adverse Change. Since December 31, 2006, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries, taken together, which could
reasonably be expected to have a Material Adverse Effect.

54



--------------------------------------------------------------------------------



 



     5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed
(except where failure to file such other tax returns would not reasonably be
expected to have a Material Adverse Effect) and have paid all taxes due pursuant
to said returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 6.15.1). The United States income tax returns of
the Borrower and its Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended 2003.
     5.7. Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
     5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. Schedule 5.8 also identifies those Subsidiaries that
constitute Subsidiary Guarantors. All of the issued and outstanding shares of
capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.
     5.9. ERISA. As of the Closing Date, the Unfunded Liabilities of all Single
Employer Plans do not in the aggregate exceed $75,000,000. As of the Closing
Date, each Plan complies with all minimum funding requirements under ERISA.
Except as provided on Schedule 5.9, as of the Closing Date, neither the Borrower
nor any member of the Controlled Group is party to a Multiemployer Plan or has,
or could reasonably be expected to have, any liability to a Multiemployer Plan.
     5.10. Accuracy of Information. The information, exhibits or reports
furnished by the Borrower to the U.S. Securities and Exchange Commission on Form
10-K and Form 10-Q do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading. The information furnished by the Borrower in each
Monthly Collateral Report and Interim Collateral Report is, to the best of the
Borrower’s knowledge, accurate in all material respects.
     5.11. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (as defined in Regulation U), and after applying
the proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the

55



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or any other restriction hereunder.
     5.12. Material Agreements. Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement or instrument to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
material Indebtedness.
     5.13. Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to do so has not caused or
resulted in the occurrence of a Material Adverse Effect.
     5.14. Ownership of Properties. On the date of this Agreement, the Borrower
and its Subsidiaries have good title, free of all Liens other than those
permitted by Section 6.15, to all of the assets reflected in the Borrower’s most
recent consolidated financial statements provided to the Agent, as owned by the
Borrower and its Subsidiaries.
     5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Revolving Loans
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
     5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that, in its good faith determination, the risks and liabilities
accruing to the Borrower due to Environmental Laws would not reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
     5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
     5.18. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties

56



--------------------------------------------------------------------------------



 



and risks as is consistent with sound business practice. The Borrower has
delivered to the Agent and the Lenders a complete and accurate list of its
insurance policies and programs and the Property subject thereto. The Borrower
has caused all such policies to be subject to provisions which prohibit the
cancellation thereof by the provider thereof without at least 30 days’ prior
written notice to the Borrower and each loss payee thereof.
     5.19. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.
ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary Guarantor, a system of accounting established and administered in
accordance with US GAAP, and furnish to the Agent for the benefit of the
Lenders:
     6.1.1 Within 105 days after the close of each of its fiscal years,
(a) financial statements prepared in accordance with Agreement Accounting
Principles on a consolidated basis for itself and its Subsidiaries, as filed on
Form 10-K with the U.S. Securities and Exchange Commission, accompanied by
(i) an auditor’s report, unqualified as to scope, of a nationally recognized
firm of independent public accountants or other independent public accountants
reasonably acceptable to the Required Lenders; (ii) any management letter
prepared by said accountants; and (iii) a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.
     6.1.2 Within (x) 30 days after the end of each calendar month other than
those calendar months that end the first three fiscal quarters of each of the
Borrower’s fiscal years, and (y) 45 days after the end of each December of each
calendar year, for itself and its consolidated Subsidiaries, the Borrower’s
financial summaries for such month, which shall be prepared on a consolidated
basis and shall be in form and substance substantially similar to the financial
summaries delivered on or prior to the Closing Date or shall otherwise be in
form and substance reasonably acceptable to the Agent.
     6.1.3 Within 45 days after the close of each of the first three fiscal
quarters of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited financial statements for such period as filed on Form
10-Q with the U.S. Securities and Exchange Commission, prepared in accordance
with Agreement Accounting Principles and (except for the exclusion of any
disclosure permitted by the U.S. Securities and Exchange Commission) certified
as to fairness of presentation and consistency by its chief financial officer or
treasurer.

57



--------------------------------------------------------------------------------



 



     6.1.4 Together with the financial statements required under Sections 6.1.1
and 6.1.3, a compliance certificate in substantially the form of Exhibit B
signed by its chief financial officer or treasurer or vice president, finance
showing the calculations necessary to determine compliance with this Agreement,
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof, and, together
with the financial statements required under Section 6.1.1 and Section 6.1.3,
copies of the certificate or certificates as filed by the Borrower in connection
with Forms 10-K and 10-Q with the U.S. Securities and Exchange Commission
relating to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002.
     6.1.5 Within 270 days after the close of each fiscal year of the Borrower,
a copy of the actuarial report and Form 5500 with Schedule B showing the
Unfunded Liabilities of each Single Employer Plan as of the valuation date
occurring in such fiscal year, certified by an actuary enrolled under ERISA.
     6.1.6 As soon as practicable and in any event within 30 days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
     6.1.7 As soon as practicable and in any event within 10 Business Days after
receipt by the Borrower, a copy of (a) any notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, the Borrower in good faith believes would
reasonably be expected to have a Material Adverse Effect.
     6.1.8 Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto.
     6.1.9 On each date on which an Interim Collateral Report or a Monthly
Collateral Report is delivered, the Borrower shall provide the Agent with all
supporting documents the Agent reasonably deems desirable, all certified as
being true and correct by an Authorized Officer of the Borrower. The Borrower
may update Interim Collateral Reports and Monthly Collateral Reports more
frequently than the periods set forth below and, so long as such Interim
Collateral Reports or Monthly Collateral Reports are delivered together with all
supporting information reasonably requested by the Agent, the most recently
delivered Interim Collateral Report or Monthly Collateral Report, as applicable,
shall be the applicable Interim Collateral Report or Monthly Collateral Report
for purposes of determining the Borrowing Base at any time. Each Interim
Collateral Report and Monthly Collateral Report shall (i) set forth the ratings
of both S&P and

58



--------------------------------------------------------------------------------



 



Moody’s in effect on the date of such report in respect of the Borrower’s senior
long-term secured indebtedness (without giving effect to any credit enhancement)
and (ii) indicate whether either of such ratings have changed since the most
recently delivered Interim Collateral Report or Monthly Collateral Report, as
applicable, prior to such date.
     6.1.10 As soon as practicable, and in any event within 15 calendar days of
the end of each calendar month, the Borrower shall provide the Agent with a
Monthly Collateral Report for such calendar month certified as being true and
correct in all material respects by an Authorized Officer of the Borrower. In
addition to the foregoing, the Borrower, shall deliver copies of invoices,
purchase orders, credit memoranda, shipping and delivery documents and other
information related to Eligible Receivables and Eligible Petroleum Inventory
identified in the applicable Monthly Collateral Report as Agent shall reasonably
request.
     6.1.11 For so long as Excess Availability is less than or equal to
$300,000,000, as soon as practicable, and in any event within three Business
Days after the end of each calendar week during such period, the Borrower shall
provide to the Agent an Interim Collateral Report for the applicable one-week
period certified as being true and correct by an Authorized Officer of the
Borrower. Each Interim Collateral Report shall identify, for the applicable
reporting period, the aggregate amount of all contra-accounts related to
Specified Customers net of the aggregate of the face amounts of all letters of
credit issued on behalf of the Borrower or the applicable Subsidiary Guarantor
to Specified Customers as payment for goods or services purchased by the
Borrower or the applicable Subsidiary Guarantor from the Specified Customers. No
Interim Collateral Report described in this Section 6.1.11 shall be required to
be delivered by the Borrower pursuant to this Section 6.1.11. during any period
in which Excess Availability exceeds $300,000,000.
     6.1.12 If on any date Excess Availability exceeds 35% of the then effective
Borrowing Base, and the dollar value of the then existing Eligible Petroleum
Inventory is less than 80% of the dollar value of Eligible Petroleum Inventory
reported in the last Interim Collateral Report or Monthly Collateral Report
delivered to the Agent, as applicable, the Borrower shall provide to the Agent,
within five Business Days of such date, a new Interim Collateral Report
certified as being true and correct by an Authorized Officer of the Borrower,
together with all supporting documentation reasonably requested by the Agent. If
on any date Excess Availability is greater than 25% of the then effective
Borrowing Base but less than or equal to 35% of the then effective Borrowing
Base, and the dollar value of the then existing Eligible Petroleum Inventory is
less than 85% of the dollar value of Eligible Petroleum Inventory reported in
the last Interim Collateral Report or Monthly Collateral Report delivered to the
Agent, as applicable, the Borrower shall provide to the Agent, within five
Business Days of such date, a new Interim Collateral Report certified as being
true and correct by an Authorized Officer of the Borrower, together with all
supporting documentation reasonably requested by the Agent.
     6.1.13 Within 30 days after the close of each of its fiscal years, a copy
of the plan and forecast (including a projected balance sheet, projected income
statements, and projected funds flow statement) of the Borrower and its
Subsidiaries, for the upcoming fiscal year prepared in such detail as shall be
reasonably satisfactory to the Agent. Any

59



--------------------------------------------------------------------------------



 



plan and forecast in form and substance substantially similar to the plan and
forecast delivered on or prior to the Closing Date shall be deemed to be
reasonably satisfactory by the Agent.
     6.1.14 Such other information (including non-financial information and
additional or supplemental reporting) as the Agent or any Lender may from time
to time reasonably request.
     6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes,
including, without limitation, for working capital, to repay certain
Indebtedness, expenditures constituting Consolidated Capital Expenditures,
Permitted Acquisitions, the 2007 Shell Acquisition and to pay fees and expenses
incurred in connection with this Agreement. The Borrower shall use the proceeds
of Credit Extensions in compliance with all applicable legal and regulatory
requirements and any such use shall not result in a violation of any such
requirements, including, without limitation, Regulation U and X, the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.
     6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer has knowledge thereof, the Borrower will, and will cause each Subsidiary
Guarantor to, give notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default.
     6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary
Guarantor to, carry on and conduct its business in substantially the same manner
and in similar fields of enterprise as it is presently conducted and do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
cause or result in the occurrence of a Material Adverse Effect.
     6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
     6.6. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance in
such amounts, subject to such deductibles and self-insurance retentions, and
covering such risks as is consistent with sound business practice. The Borrower
shall deliver to the Agent lender’s loss payable endorsements in form and
substance reasonably acceptable to the Agent for insurance policies providing
coverage for the Collateral. In the event the Borrower or any of its
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Agent, without waiving or releasing

60



--------------------------------------------------------------------------------



 



any obligations or resulting Default hereunder, may at any time or times
thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Agent, acting reasonably, deems advisable. All sums so
disbursed by the Agent shall constitute part of the Obligations, payable as
provided in this Agreement. Each such policy providing coverage for the
Collateral maintained by the Borrower or a Subsidiary shall be subject to a
provision that prevents the cancellation thereof without thirty days’ prior
written notice to the Borrower or the applicable Subsidiary, and the Agent.
     6.7. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, (i) Section 302 and Section 906 of the Sarbanes-Oxley Act of
2002, and (ii) all Environmental Laws, except where the Borrower believes in
good faith that the failure to do so could not reasonably be expected to cause
or result in the occurrence of a Material Adverse Effect.
     6.8. Maintenance of Properties. Subject to Section 6.12, the Borrower will,
and will cause each Subsidiary to, maintain, preserve, protect and keep its
Property used in the operation of its business in good repair, working order and
condition, (ordinary wear and tear excepted), and make all necessary repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times in the ordinary course;
provided, however, that the foregoing shall not prohibit, limit or impair the
Borrower’s or any Subsidiary’s ability to sell or discontinue the use of, in its
reasonable business judgment, any Property.
     6.9. Inspection; Keeping of Books and Records. The Borrower will, and will
cause each Subsidiary to, permit the Agent, by its respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary (including all insurance policies), to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent may
designate. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, shall turn over copies of any such records to the
Agent or its representatives as the Agent shall reasonably request. The Agent
agrees that it shall conduct any such inspection or examination in reasonable
accordance with the Borrower’s and its Subsidiaries’ safety policies and
procedures and shall not materially interfere with or impair the Borrower’s or
its Subsidiaries’ operations.
     6.10. Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividend or make any distribution on its
capital stock (other than dividends or other distributions payable in its own
capital stock) or redeem, repurchase or otherwise acquire or retire any of its
capital stock at any time outstanding (any of the foregoing, a “Restricted
Payment”), except that:

61



--------------------------------------------------------------------------------



 



          (a) any Subsidiary may declare and pay dividends or make distributions
to the Borrower or any Subsidiary Guarantor or redeem, repurchase or otherwise
acquire or retire any of its capital stock;
          (b) the Borrower and its Subsidiaries may make a Restricted Payment in
any amount so long as no Revolving Loans are outstanding immediately before or
after making such Restricted Payment and so long as no Default exists at the
time of declaration thereof; or
          (c) the Borrower and its Subsidiaries may make a Restricted Payment in
any amount so long as immediately before the time of declaration of such
Restricted Payment, (i) no Default or Unmatured Default exists, (ii) Excess
Availability equals or exceeds 20% of the Borrowing Base then in effect and
shall remain equal to or in excess of 20% for the remainder of the day on which
such declaration is made, and (iii) the “Fixed Charge Coverage Ratio” as
calculated in Section 6.21 on a rolling four quarter basis for the quarter most
recently ended exceeds 1.15 to 1.00, in each case on a pro forma basis after
giving effect to such Restricted Payment as of the date of such declaration.
     6.11. Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that a Subsidiary may
merge into the Borrower or a Wholly Owned Subsidiary that is party to the
Guaranty and the Borrower may merge with or into any Person so long and the
Borrower is the surviving Person.
     6.12. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:
     6.12.1 Sales of inventory in the ordinary course of business.
     6.12.2 A disposition of assets by a Subsidiary to the Borrower or a
Subsidiary Guarantor or by the Borrower to a Subsidiary Guarantor.
     6.12.3 A disposition of obsolete property, property no longer used in the
business of the Borrower or its Subsidiaries or other assets in the ordinary
course of business of the Borrower or any Subsidiary.
     6.12.4 Sales of Retail Property.
     6.12.5 In addition to each of the other sales, leases or dispositions
provided for in this Section 6.12, the Borrower and its Subsidiaries may enter
into sales or other dispositions of any of its Property other than (i) the
Golden Eagle Refinery or (ii) the Los Angeles Refinery, so long as immediately
before and after making such sale, or disposition, on a pro forma basis (i) no
Default or Unmatured Default exists, (ii) Excess Availability equals or exceeds
20% of the Borrowing Base then in effect and shall remain equal to or in excess
of 20% for the remainder of the day on which said sale or disposition is made
and (iii) the “Fixed Charge Coverage Ratio” as calculated in Section 6.21 on a
rolling four quarter basis for the quarter most recently ended exceeds 1.15 to
1.00.

62



--------------------------------------------------------------------------------



 



     6.13. Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make any Investments (including without limitation,
loans and advances to, and other Investments in, Subsidiaries), or contractual
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
     6.13.1 Cash Equivalent Investments.
     6.13.2 Existing Investments in Subsidiary Guarantors and other Investments
in existence on the date hereof and described in Schedule 6.13.
     6.13.3 The 2007 Shell Acquisition.
     6.13.4 Other Acquisitions or Investments meeting the following
requirements, or otherwise approved by the Required Lenders (each such
Acquisition or Investment constituting a “Permitted Acquisition”):

  (i)   immediately before and after the consummation of such Acquisition or
Investment, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or Investment, and the
representation and warranty contained in Section 5.11 shall be true both before
and after giving effect to such Acquisition or Investment;     (ii)   such
Acquisition or Investment is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition or Investment (excluding the exercise of
appraisal rights) shall be pending by any shareholder or director of the seller
or entity to be acquired;     (iii)   immediately before and after making such
Acquisition or Investment, on a pro forma basis (x) Excess Availability equals
or exceeds 20% of the Borrowing Base then in effect and shall remain equal to or
in excess of 20% for the remainder of the day on which said Acquisition or
Investment is made, and (y) the “Fixed Charge Coverage Ratio” as calculated in
Section 6.21 on a rolling four quarter basis for the quarter most recently ended
exceeds 1.15 to 1.00; and     (iv)   with respect to each Permitted Acquisition
for which the consideration paid exceeds $100,000,000, the Borrower shall
provide notice thereof to the Agent at least thirty (30) days prior to the
consummation thereof and, promptly after Agent’s request therefor, Borrower
shall deliver to Agent all material agreements, documents and instruments in
respect of such Permitted Acquisition, including, without limitation, the
purchase, sale or transfer agreements therefor, pro forma financial information
necessary to determine the Borrower’s and its Subsidiaries’ compliance with the
terms of this Agreement after giving effect to such Permitted Acquisition, and
all collateral and guaranty documents required by this Agreement (including all
field audits for Property the Borrower wishes to include in the Borrowing Base).

63



--------------------------------------------------------------------------------



 



     6.14. Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
     6.14.1 The Obligations.
     6.14.2 Indebtedness existing on the date hereof and described in
Schedule 6.14, together with any Refinancing Indebtedness in respect thereof.
     6.14.3 Indebtedness arising under Rate Management Transactions;
     6.14.4 Purchase money Indebtedness, whether secured or unsecured (including
Capitalized Leases), incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of assets used in its business, if
(1) at the time of such incurrence, no Default or Unmatured Default has occurred
and is continuing or would result from such incurrence, and (2) such
Indebtedness does not exceed $250,000,000 in the aggregate outstanding at any
time, (such Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”).
     6.14.5 Indebtedness arising from intercompany loans and advances (i) made
by any Subsidiary to the Borrower or any Subsidiary Guarantor, (ii) made by the
Borrower to any Subsidiary Guarantor, or (iii) made by the Borrower to any
Excluded Subsidiary or Wholly-Owned Subsidiary not constituting a Subsidiary
Guarantor in an aggregate principal amount in Dollars not to exceed $10,000,000
at any time for all such Indebtedness under this clause (iii); provided that all
such Indebtedness shall be expressly subordinated to the Secured Obligations.
     6.14.6 Indebtedness not described in or otherwise subject to
Sections 6.14.1 through 6.14.5 that is unsecured and that does not at any time
exceed an aggregate amount equal to $75,000,000; provided, however, that the
Borrower shall not incur more than $25,000,000 of unsecured Indebtedness under
this Section 6.14.6 without the Agent’s prior consent.
     6.14.7 Indebtedness in an aggregate amount not to exceed $500,000,000 at
any time arising under or in connection with Letters of Credit (other than
Facility LCs) issued for the account of the Borrower or any Subsidiary thereof;
provided, that such Letters of Credit shall only be used in connection with the
Borrower’s or such Subsidiary’s acquisition of Petroleum Inventory outside of
the United States of America.
     6.14.8 Indebtedness arising under the Interim Financing Documents in an
aggregate principal amount not to exceed $700,000,000 together with any
Refinancing Indebtedness in respect thereof.
     6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for the following, which are
permitted hereunder:
     6.15.1 Liens, if any, securing Secured Obligations.

64



--------------------------------------------------------------------------------



 



     6.15.2 Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
     6.15.3 Liens for landlords’, wage earners’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 180 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.
     6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
     6.15.5 Liens existing on the date hereof and described in Schedule 6.15.
     6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
     6.15.7 Deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
     6.15.8 Easements, reservations, rights-of-way, restrictions, survey
exceptions and other similar encumbrances as to real property of the Borrower
and its Subsidiaries which customarily exist on properties of Persons engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of the Borrower or such Subsidiary conducted at
the property subject thereto.
     6.15.9 Liens arising by reason of any judgment, decree or order of any
court or other governmental authority, if appropriate legal proceedings are
being diligently prosecuted and shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired, in
an aggregate amount not to at any time exceed $30,000,000.
     6.15.10 Liens existing on any asset of any Subsidiary of the Borrower at
the time such Subsidiary becomes a Subsidiary and not created in contemplation
of such event.
     6.15.11 Liens on any asset securing Indebtedness incurred or assumed for
the purpose of financing or refinancing all or any part of the cost of acquiring
or constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.
     6.15.12 Liens existing on any asset of any Subsidiary of the Borrower at
the time such Subsidiary is merged or consolidated with or into the Borrower or
any Subsidiary and not created in contemplation of such event.

65



--------------------------------------------------------------------------------



 



     6.15.13 Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets (other than
replacement assets as a result of a casualty or condemnation event).
     6.15.14 Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted under
Sections 6.15.11 through 6.15.13; provided that (a) such Indebtedness is not
secured by any additional assets (other than replacement assets as a result of a
casualty or condemnation event), and (b) the amount of such Indebtedness secured
by any such Lien is not increased.
     6.15.15 Purchase money Liens securing Permitted Purchase Money Indebtedness
(as defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries (other than replacement assets as a
result of a casualty or condemnation event) other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness.
     6.15.16 any Lien securing Indebtedness, neither assumed nor guaranteed by
the Borrower or any of its Subsidiaries nor on which it customarily pays
interest, existing upon real estate or rights in or relating to real estate
acquired by the Borrower for refining, substation, metering station, pump
station, storage, gathering line, transmission line, transportation line,
distribution line or for right-of-way purposes, any Liens reserved in leases for
rent and for compliance with the terms of the leases in the case of leasehold
estates, to the extent that any such Lien referred to in this Section 6.15.16
does not materially impair the use of the Property covered by such Lien for the
purposes of which such Property is held by the Borrower or any of its
Subsidiaries.
     6.15.17 Liens arising under ERISA provided that such Liens do not secure
liabilities which, in the aggregate, equal or exceed $5,000,000.
     6.15.18 any obligations or duties affecting any of the Property of the
Borrower or its Subsidiaries to any municipality or public authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such Property for the purposes for which it is held.
     6.15.19 defects, irregularities and deficiencies in title of any rights of
way or other Property constituting real estate of the Borrower or any Subsidiary
thereof which in the aggregate do not materially impair the use of such rights
of way or other Property constituting real estate for the purposes for which
such rights of way and other Property constituting real estate are held by the
Borrower or any Subsidiary, and defects, irregularities and deficiencies in
title to any Property constituting real estate of the Borrower or its
Subsidiaries, which defects, irregularities or deficiencies have been cured by
possession under applicable statues of limitation.
     6.15.20 any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased.

66



--------------------------------------------------------------------------------



 



     6.15.21 Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Borrower or any of its Subsidiaries on deposit with or in possession of such
bank.
     6.15.22 Liens upon Retail Property not constituting Collateral.
     6.15.23 Liens in favor of counterparties arising in connection with the
Borrower’s or any Subsidiary’s commodity hedging activities, including, without
limitation, hydrocarbon hedging.
     6.15.24 Liens securing Indebtedness incurred pursuant to Section 6.14.7;
provided, that none of the Borrower’s or any Subsidiary’s Property, other than
Petroleum Inventory directly acquired through the use of those Letters of Credit
described in Section 6.14.7, shall be subject to any such Lien.
     6.16. Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and its Subsidiaries) except in the ordinary
course of business and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s-length transaction.
     6.17. Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes.
     6.18. Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Subsidiary, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Subsidiary.
     6.19. Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) any guaranty of the Secured Obligations, (iv) Contingent
Obligations arising in connection with Indebtedness permitted under Section 6.14
and (v) Contingent Obligations in respect of obligations (other than
Indebtedness) entered into in the ordinary course of business.
     6.20. [Intentionally Omitted].

67



--------------------------------------------------------------------------------



 



     6.21. Fixed Charge Coverage Ratio. The Borrower, as of the end of each of
its fiscal quarters, will not permit the ratio of (x) Consolidated EBITDA, minus
expenses for cash federal income taxes paid, minus Net Consolidated Capital
Expenditures, minus Restricted Payments, to (y) Fixed Charges, all calculated on
a rolling four-quarter basis for the Borrower and its Subsidiaries, on a
consolidated basis, and without duplication with respect to Capitalized Leases,
to be less than 1.00 to 1.00 for each such fiscal quarter, beginning with the
fiscal quarter ending June 30, 2007; provided, however, that if the
aforementioned ratio shall at any time be less than 1.00 to 1.00 for any fiscal
quarter then the Standard Reserve shall be recalculated in accordance with terms
of the definition of “Standard Reserve”.
     6.22. Minimum Consolidated Tangible Net Worth. The Borrower will at all
times maintain Consolidated Tangible Net Worth of not less than (i)
$1,800,000,000, plus (ii) 75% of Consolidated Net Income (if positive) earned in
each fiscal quarter beginning with the fiscal quarter ending March 31, 2007,
plus (iii) 75% of the amount of all Net Cash Proceeds resulting from any
issuance of the Borrower’s or any Subsidiary’s capital stock (other than the
issuance of such stock to the Borrower or a Subsidiary).
     6.23. Subsidiary Collateral Documents; Subsidiary Guarantors. The Borrower
shall execute or shall cause to be executed:
(i) on the date any Person that is organized under the laws of the United States
or any political subdivision thereof becomes a Subsidiary of the Borrower, (a) a
supplement to the Guaranty pursuant to which such Person shall become a party
thereto; provided, that such Person shall not guaranty any of its own
obligations owing to the Holders of Secured Obligations or Secured Obligations
that arose prior to its becoming a party to the Guaranty, (b) a Security
Agreement in substantially the form executed on April 17, 2003 (or a supplement
thereto); and (c) a supplement to Schedule 5.8 identifying the applicable
additional new Subsidiary Guarantor;
(ii) in order to further effect the requirements of this Section 6.23, the
Borrower shall deliver or cause to be delivered to the Agent all Collateral
Documents, together with appropriate corporate resolutions and other
documentation (including opinions of counsel, UCC financing statements, and such
other documents as shall be reasonably requested to perfect the Agent’s Lien),
in each case in form and substance reasonably satisfactory to the Agent,
necessary to reasonably satisfy the Agent that it has a first priority perfected
pledge of, security interest in and Lien upon the Collateral owned by such new
Subsidiary Guarantor subject to Liens permitted pursuant to Section 6.15;
(iii) The Borrower shall cause each Subsidiary Guarantor to acknowledge and
agree that such Subsidiary Guarantor’s entry into the Guaranty is a condition to
and is given as an inducement for and in consideration of credit accommodations
extended to the Borrower under this Agreement and the other Loan Documents and
not for any credit accommodation extended to such Subsidiary Guarantor.
(iv) This Section 6.23 shall not apply with respect to Excluded Subsidiaries,
including, without limitation, Pipeline Subsidiaries.

68



--------------------------------------------------------------------------------



 



     6.24. Insurance Proceeds. The Borrower directs (and, if applicable, shall
cause its Subsidiaries to direct) all insurers under policies relating to
Property constituting Collateral to pay all proceeds payable under such policies
or with respect to such claim or award for any loss with respect to the
Collateral directly to the Agent, for the benefit of the Agent and the Holders
of the Secured Obligations; provided, however, in the event that such proceeds
or awards are less than $10,000,000 (“Excluded Proceeds”), unless a Default
shall have occurred and be continuing, the Agent shall remit such Excluded
Proceeds to the Borrower. Such amounts shall reduce outstanding principal
Obligations pursuant to the mandatory prepayment provision of Section 2.2. Each
such policy shall contain a long-form loss-payable endorsement naming the Agent
as lender loss payee, which endorsement shall be in form and substance
acceptable to the Agent. The foregoing shall not apply to Property that does not
constitute Collateral.
     6.25. Collection Accounts. The Borrower and its Subsidiaries shall cause
the majority of their deposit, collection and other cash management accounts to
be maintained with JPMorgan or an Affiliate thereof. The Borrower and its
Subsidiaries shall cause all collections of Receivables constituting Collateral
and all proceeds of Collateral to be directly deposited into collection accounts
(such accounts, “Collection Accounts”). Collection Accounts maintained with
JPMorgan shall be subject to account control agreements, in form and substance
acceptable to the Agent, which grant the Agent control over and a first-priority
perfected security interest in such Collection Accounts, including, without
limitation, amounts and other items on deposit therein. Amounts and other items
on deposit in Collection Accounts that are not maintained with JPMorgan or an
Affiliate thereof shall be transferred at least once a week to one or more
Collection Accounts maintained with JPMorgan or an Affiliate thereof. If any
collections are received by the Borrower, a Subsidiary, or any other Person,
such collections shall be deemed to have been received by the Borrower, such
Subsidiary or such other Person in trust for the Agent, and, upon the
Borrower’s, such Subsidiary’s, or such other Person’s receipt thereof, the
Borrower shall (or shall cause such Subsidiary or other Person to) immediately
remit all of such collections, in their original form, to the Agent, JPMorgan or
an Affiliate thereof for deposit into a Collection Account. Following the
occurrence and during the continuance of a Default, all amounts received by the
Agent, all amounts on deposit in the Collection Accounts, and all amounts
constituting collections required to be deposited into Collection Accounts shall
be the sole property of the Agent for the benefit of the Holders of Secured
Obligations and shall be deemed received by the Agent for application to the
Secured Obligations pursuant to the terms of this Agreement. With respect to any
Collection Account described in this Section 6.25, the Borrower and its
Subsidiaries shall have 90 days from the later of the Closing Date and the date
on which such Collection Account is opened or converted to cause such account to
become subject to one of the aforementioned account control agreements.
Notwithstanding the foregoing, or anything to the contrary in Section 2.11.1, at
all times that (i) no Default exists and (ii) Excess Availability equals or
exceeds $300,000,000, amounts which are on deposit in Collection Accounts shall
be released, in a manner mutually satisfactory to the Borrower and the Agent, on
a daily basis to the Borrower’s operating accounts maintained with JPMorgan
Chase Bank, National Association.
     6.26. Repayment of Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, make any amendment or modification to any indenture, note
agreement or other agreement, document or instrument evidencing or governing
Subordinated Indebtedness or directly or indirectly voluntarily prepay, defease,
or in substance defease, purchase, redeem,

69



--------------------------------------------------------------------------------



 



retire, or otherwise acquire, any Indebtedness unless, with respect to a
prepayment, defeasance, purchase, redemption, retirement or acquisition,
immediately before and after giving effect thereto the Indebtedness Prepayments
Conditions have been satisfied. The foregoing shall not prohibit the Borrower’s
voluntary repayment of the Indebtedness evidenced by the Interim Financing
Documents and the Indebtedness Prepayments Conditions need not be satisfied
prior to the voluntary repayment of the Indebtedness evidenced by the Interim
Financing Documents to the extent that such voluntary repayment is made with
proceeds of the Borrower’s unsecured fixed rate senior notes described in clause
(i) of the definition of “Senior Note Documents”. For the avoidance of doubt,
nothing in this Section 6.26 shall be construed to limit or restrict the
Borrower’s ability to make mandatory payments or mandatory prepayments in
accordance with the terms of the Interim Financing Documents.
     6.27. Multiemployer Plans. Except as provided in Schedule 5.9, the Borrower
will not, nor will it permit any Subsidiary to, become a party to a
Multiemployer Plan.
ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1. Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.
     7.2. Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee, or other Obligations
under any of the Loan Documents within three (3) Business Days after such
interest, fee or other Obligation becomes due.
     7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.1.11, 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 (to the extent
related to or affecting Property constituting or required to constitute
Collateral), 6.16, 6.17, 6.21, 6.22, 6.25, 6.26, or 6.27.
     7.4. The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of:
     (i) Section 6.1.9 (solely with respect to the Interim Collateral Reports
described therein) or Section 6.15 (to the extent related to or affecting
Property not constituting or not required to constitute Collateral) and such
breach is not remedied within five (5) Business Days of the earlier to occur of
(x) written notice from the Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise has knowledge of any such breach;
     (ii) Section 6.1.1, 6.1.2, 6.1.3, 6.1.4, 6.1.9 (solely with respect to the
Monthly Collateral Reports described therein), 6.1.10, 6.1.12, 6.1.13, 6.6, 6.9
or 6.24 and such breach is

70



--------------------------------------------------------------------------------



 



not remedied within ten (10) Business Days of written notice from the Agent or
any Lender to the Borrower; or
     (iii) any of the other terms or provisions of this Agreement or any Loan
Document which is not remedied within thirty (30) Business Days after the
earlier to occur of (x) written notice from the Agent or any Lender to the
Borrower or (y) an Authorized Officer otherwise has knowledge of any such
breach.
     7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
     7.6. The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
     7.7. Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 45 consecutive days.
     7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the

71



--------------------------------------------------------------------------------



 



twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
     7.9. The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $30,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith.
     7.10. The Unfunded Liabilities of all Single Employer Plans shall exceed
$75,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.
     7.11. Any Change in Control shall occur.
     7.12. The Borrower or any of its Subsidiaries shall (i) be the subject of
any proceeding or investigation pertaining to the release by the Borrower, any
of its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), would reasonably be
expected to result in a Material Adverse Effect.
     7.13. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by the Borrower or any Subsidiary Guarantor to discontinue
or to assert the invalidity or unenforceability of any Loan Document or any Lien
in favor of the Agent under the Loan Documents, or such Lien shall not have the
priority contemplated by the Loan Documents.
     7.14. An event (such event, an “Off-Balance Sheet Trigger Event”) shall
occur which (i) permits the investors or purchasers in respect of Off-Balance
Sheet Liabilities of the Borrower or any Affiliate of the Borrower to require
the amortization or liquidation of such Off-Balance Sheet Liabilities and
(x) such Off-Balance Sheet Trigger Event shall not be remedied or waived within
the later to occur of the tenth day after the occurrence thereof or the expiry
date of any grace period related thereto under the agreement evidencing such
Off-Balance Sheet Liabilities, or (y) such investors shall require the
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
such Off-Balance Sheet Trigger Event, (ii) results in the termination of
reinvestments of collections or proceeds of receivables and related assets under
the agreements evidencing such Off-Balance Sheet Liabilities other than as a
result of the termination or expiration of the agreement creating such
Off-Balance Sheet Liability upon maturity, or (iii) causes or otherwise permits
the replacement or substitution of the Borrower or any Affiliate thereof as the
servicer under the agreements evidencing such Off-Balance Sheet Liabilities;
provided, however, that this Section 7.14 shall not apply on any date with
respect to any voluntary request by the Borrower or an Affiliate thereof for an
above-described amortization, liquidation, or termination of reinvestments so
long as the aforementioned investors or purchasers cannot independently require
on such date such amortization, liquidation or termination of reinvestments.

72



--------------------------------------------------------------------------------



 



ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1. Acceleration. (i) If any Default described in Section 7.6 or 7.7
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder, and the obligation and power of the LC Issuers to issue
Facility LCs shall automatically terminate and the Secured Obligations shall
immediately become due and payable without any election or action on the part of
the Agent, any LC Issuer, or any Lender. With respect to Facility LCs, the
Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time less (y) the amount or deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (the “Collateral Shortfall
Amount”). If any other Default occurs, the Required Lenders (or the Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Secured Obligations to
be due and payable, or both, whereupon the Secured Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (b) upon notice
to the Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will forthwith upon such demand and without any further notice or
act pay to the Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.
     (ii) If at any time while any Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.
     (iii) The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Secured Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents.
     (iv) At any time while any Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been paid in full in cash and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned promptly by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.
     (v) If, after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section

73



--------------------------------------------------------------------------------



 



7.6 or 7.7 with respect to the Borrower) and before any judgment or decree for
the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
     8.2. Amendments. Subject to the provisions of this Section 8.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders:
     8.2.1 Extend the Termination Date, extend the final maturity of any Loan,
extend the expiry date of any Facility LC to a date after the Termination Date,
or postpone any regularly scheduled payment of principal of any Loan or forgive
all or any portion of the principal amount thereof, or any Reimbursement
Obligation related thereto, or reduce the rate or extend the time of payment of
interest or fees thereon or Reimbursement Obligations related thereto (other
than (x) a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof and (y) any reduction of the amount of or any extension of
the payment date for the mandatory payments required under Section 2.2 (other
than Section 2.2.1), in each case which shall only require the approval of the
Required Lenders).
     8.2.2 Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share.”
     8.2.3 Increase the amount of the Revolving Loan Commitment of any Lender
hereunder or the commitment to issue Facility LCs or permit the Borrower to
assign its rights or obligations under this Agreement.
     8.2.4 Amend, modify or waive this Section 8.2.
     8.2.5 Other than in connection with a transaction permitted under this
Agreement, release in any calendar year Collateral with an aggregate value equal
to or in excess of $50,000,000.
     8.2.6 Other than in connection with a transaction permitted under this
Agreement, release any Subsidiary party to the Guaranty from its obligations
thereunder.
     8.2.7 Increase the advance rate percentages for Perfected Cash Interests,
Eligible Receivables and Eligible Petroleum Inventory set forth in the
definition of Borrowing Base as of the Closing Date.
     8.2.8 Amend, modify or waive Section 11.1, Section 11.2, Section 11.3, or
any other provision of this Agreement requiring ratable payments to or
disbursements by the Lenders.

74



--------------------------------------------------------------------------------



 



No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3.3 without obtaining the consent of any
other party to this Agreement. No amendment of any provision of this Agreement
relating to the Non-Ratable Lender or any Non-Ratable Loan shall be effective
without the written consent of the Non-Ratable Lender. No amendment of any
provision of this Agreement relating to an LC Issuer shall be effective without
the written consent of such LC Issuer. The limit set forth in Section 2.1.2 on
the aggregate amount of Collateral Protection Advances that may be outstanding
at any time shall not be increased without the written consent of the Agent and
the Lenders in the aggregate having 75% or more of the Aggregate Revolving Loan
Commitment; provided, however, that if all of the Revolving Loan Commitments
have been terminated, the consent of Lenders holding 75% or more of the
Aggregate Outstanding Credit Exposure shall be required to approve any such
increase.
     8.3. Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers, or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Unmatured Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Agent with the consent of, the requisite number
of Lenders required pursuant to Section 8.2, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the Agent, the
LC Issuers, and the Lenders until all of the Secured Obligations have been paid
in full.
ARTICLE IX
GENERAL PROVISIONS
     9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
     9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
     9.3. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuers, and the Lenders and
supersede all

75



--------------------------------------------------------------------------------



 



prior agreements and understandings among the Borrower, the Agent, the LC
Issuers, and the Lenders relating to the subject matter thereof other than those
contained in the fee letter described in Section 10.13 which shall survive and
remain in full force and effect during the term of this Agreement.
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
     9.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
     9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the Agent
and the Arrangers for any reasonable costs, internal charges and out-of-pocket
expenses (including outside attorneys’ and paralegals’ fees and time charges of
attorneys for the Agent and expenses of and fees for other advisors and
professionals engaged by the Agent or the Arrangers) paid or incurred by the
Agent or the Arrangers in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification and administration of the Loan Documents. The Borrower also agrees
to reimburse the Agent, the Arrangers, the LC Issuers, and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including outside
attorneys’ and paralegals’ fees and time charges and expenses of attorneys and
paralegals for the Agent, the Arrangers, the LC Issuers, and the Lenders) paid
or incurred by the Agent, the Arrangers, any LC Issuer, or any Lender in
connection with the collection and enforcement of the Loan Documents. In
addition to expenses set forth above, the Borrower agrees to reimburse, without
duplication, the Agent, as collateral agent, promptly after the Agent’s request
therefor, for each audit, or other business analysis performed by or for the
benefit of the Holders of Secured Obligations in connection with this Agreement
or the other Loan Documents in an amount equal to the Agent’s then customary
charges for each person employed to perform such audit or analysis (which,
solely with respect to charges for audits of Collateral, shall not exceed a rate
of $850 per day for the Agent performing such audit), plus all reasonable costs
and expenses (including without limitation, travel expenses) incurred by the
Agent in the performance of such audit or analysis.

76



--------------------------------------------------------------------------------



 



     (ii) The Borrower hereby further agrees to indemnify the Agent, each
Arranger, each LC Issuer, each Lender, and their respective affiliates, and each
of their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, any
Arranger, any LC Issuer, any Lender or any affiliate is a party thereto, and all
reasonable attorneys’ and paralegals’ fees, time charges and reasonable expenses
of attorneys and paralegals of the party seeking indemnification, which
attorneys and paralegals may or may not be employees of such party seeking
indemnification) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder except to the extent that they have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.
     9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.
     9.8. Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in US GAAP are hereafter required or
permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations. In the
event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean US GAAP as of the date of such
amendment. Notwithstanding the foregoing, all financial statements to be
delivered by the Borrower pursuant to Section 6.1 shall be prepared in
accordance with US GAAP in effect at such time.
     9.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     9.10. Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers, and the Agent on the other hand shall
be solely that of borrower and lender. Neither the Agent, any Arranger, any LC
Issuer, nor any Lender shall have any fiduciary responsibilities to the
Borrower. Neither the Agent, any Arranger, any LC Issuer, nor

77



--------------------------------------------------------------------------------



 



any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Borrower agrees that neither the Agent, any Arranger, any LC
Issuer, nor any Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Agent, any Arranger, any LC Issuer, any Lender,
the Borrower or any Subsidiary Guarantor shall have any liability with respect
to, and each such Person hereby waives, releases and agrees not to sue for, any
special, indirect, consequential or punitive damages suffered by it in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
     9.11. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, for use solely in connection with the transactions
contemplated hereby, (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, in each case which have been
informed as to the confidential nature of such information, (iii) to regulatory
officials having jurisdiction over it, (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, in each case
which have been informed as to the confidential nature of such information, and
(vii) permitted by Section 12.4.
     9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
     9.13. Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
     9.14. Disclosure. The Borrower and each Lender, including each LC Issuer,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.
     9.15. Performance of Obligations. The Borrower agrees that the Agent may,
but shall have no obligation to (i) at any time, pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against any Collateral and (ii) after the occurrence and during the continuance
of a Default make any other payment or perform any act required of the Borrower
under any Loan Document or take any other action which the Agent in

78



--------------------------------------------------------------------------------



 



its discretion deems necessary or desirable to protect or preserve the
Collateral, including, without limitation, any action to (x) effect any repairs
or obtain any insurance called for by the terms of any of the Loan Documents and
to pay all or any part of the premiums therefor and the costs thereof and
(y) pay any rents payable by the Borrower which are more than 30 days past due,
or as to which the landlord has given notice of termination, under any lease.
The Agent shall use its best efforts to give the Borrower notice of any action
taken under this Section 9.15 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
Borrower’s obligations in respect thereof. The Borrower agrees to pay the Agent,
upon demand, the principal amount of all funds advanced by the Agent under this
Section 9.15, together with interest thereon at the rate from time to time
applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section 9.15 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Agent, the Agent shall promptly notify each Lender and each Lender
agrees that it shall thereupon make available to the Agent, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
such advance. If such funds are not made available to the Agent by such Lender
within one (1) Business Day after the Agent’s demand therefor, the Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Agent its Pro Rata
Share of any such unreimbursed advance under this Section 9.15 shall neither
relieve any other Lender of its obligation hereunder to make available to the
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Agent. All outstanding principal of, and interest on,
advances made under this Section 9.15 shall constitute Obligations secured by
the Collateral until paid in full by the Borrower.
     9.16. Partial Guaranty Release. The Borrower has requested that the Agent
and the Lenders release Digicomp, Inc., Tesoro Gas Resources Company, Inc. and
Victory Finance Company (the “Release Entities”) from the Guaranty, the Security
Agreement, and all other Collateral Documents to which such Release Entities are
subject. The Borrower represents, warrants and covenants to the Agent and the
Lenders that each Release Entity has been dissolved prior to the date hereof.
The Agent and the Lenders, by their execution hereof, hereby release, as of the
Closing Date, the Release Entities from the Guaranty, the Security Agreement,
and the other Collateral Documents to which such Release Entities were or are
subject. The Agent shall record such instruments and documents, including,
without limitation, UCC-3 termination statements, as are reasonably necessary,
in the Agent’s discretion, to further evidence such release.
     9.17. Subordination of Intercompany Indebtedness. The Borrower agrees that
any and all claims of the Borrower against any of its Subsidiaries that is a
guarantor with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations; provided that, and not in contravention of the foregoing,
so long as no Default has occurred and is continuing the Borrower may make loans
to and receive payments in the ordinary course with respect to such Intercompany
Indebtedness from each such guarantor to

79



--------------------------------------------------------------------------------



 



the extent permitted by the terms of this Agreement and the other Loan
Documents. Notwithstanding any right of the Borrower to ask, demand, sue for,
take or receive any payment from any guarantor, all rights, liens and security
interests of the Borrower, whether now or hereafter arising and howsoever
existing, in any assets of any guarantor shall be and are subordinated to the
rights of the Holders of Secured Obligations in those assets. The Borrower shall
not have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Secured Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document among the Borrower and the Holders of Secured Obligations
(or any affiliate thereof) have been terminated. If all or any part of the
assets of any guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
guarantor is dissolved or if substantially all of the assets of any such
guarantor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any Indebtedness of any guarantor
to the Borrower (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Agent for application on any of the Secured Obligations, due or
to become due, until such Secured Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Secured
Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements pursuant to any Loan Document among the Borrower and
the Holders of Secured Obligations (and their Affiliates), the Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Secured Obligations and shall forthwith deliver the same to the Agent, for
the benefit of such Persons, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), for application to
any of the Secured Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Borrower as the property of the Holder of
Secured Obligations. If the Borrower fails to make any such endorsement or
assignment to the Agent, the Agent or any of its officers or employees are
irrevocably authorized to make the same. The Borrower agrees that until the
Secured Obligations (other than the contingent indemnity obligations) have been
paid in full (in cash) and satisfied and all financing arrangements pursuant to
any Loan Document among the Borrower and the Holders of the Secured Obligations
(and their Affiliates) have been terminated, the Borrower will not assign or
transfer to any Person (other than the Agent) any claim the Borrower has or may
have against any guarantor.
     9.18. Certifications Regarding Indentures. The Borrower hereby certifies to
the Agent and the Lenders that, immediately prior to the effectiveness of the
Revolving Loan Commitments, and immediately prior to each Credit Extension
hereunder, the Borrower’s incurrence of Indebtedness under this Agreement and
the other Loan Documents does not violate (i) Section 4.09 of the Indenture,
dated as of November 16, 2005, as amended or modified from time to time, to
which the Borrower and certain of its Subsidiaries are subject and pursuant to
which the Borrower issued certain 61/4% Senior Notes Due 2012, (ii) Section 4.09
of the

80



--------------------------------------------------------------------------------



 



Indenture, dated as of November 16, 2005, as amended or modified from time to
time, to which the Borrower and certain of its Subsidiaries are subject and
pursuant to which the Borrower issued certain 65/8% Senior Notes Due 2015, and
(iii) if applicable, the relevant section of the applicable Senior Note
Document. The Borrower further certifies to the Agent and the Lenders that the
Revolving Loan Commitment component of this Agreement and the other Loan
Documents constitute a “Credit Facility” and a “Senior Credit Facility” under
each of the foregoing Indentures. The Borrower further certifies that the
Revolving Loan Commitments, this Agreement, and the other Loan Documents
collectively constitute “Senior Debt” under each of the foregoing Indentures.
     9.19. Co-Agents. Other than as set forth in Section 9.6, no Lender
identified in this Agreement as the syndication agent, the co-documentation
agents, a collateral agent or any other Co-Agent shall have any right, power,
obligation, liability, responsibility, or duty under any Loan Document other
than those applicable to any Lender as such. Without limiting the foregoing, no
such Lender shall have or be deemed to have a fiduciary relationship with any
Lender.
ARTICLE X
THE AGENT
     10.1. Appointment; Nature of Relationship. JPMorgan Chase Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the Agent to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. The Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article X. Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any of the Holders of Secured Obligations by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Holders of Secured Obligations,
(ii) is a “representative” of the Holders of Secured Obligations within the
meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders, for itself and on behalf of its
Affiliates as Holders of Secured Obligations, hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives.
     10.2. Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

81



--------------------------------------------------------------------------------



 



     10.3. General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, or any Lender or
Holder of Secured Obligations for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
     10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of the Borrower or any guarantor of
any of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries. The Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the Agent at
such time, but is voluntarily furnished by the Borrower to the Agent (either in
its capacity as Agent or in its individual capacity).
     10.5. Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
The Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such). The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
     10.6. Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.

82



--------------------------------------------------------------------------------



 



     10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
     10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata
Shares of the Aggregate Revolving Loan Commitment (or, if the Aggregate
Revolving Loan Commitment has been terminated, of the Aggregate Outstanding
Revolving Loan Credit Exposure) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Secured
Obligations and termination of this Agreement.
     10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
     10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Revolving Loan Commitment and its Credit Extensions
as any Lender and may exercise the same as though it were not the Agent, and the
term “Lender” or “Lenders” shall, at any time when the Agent is a Lender, unless
the context otherwise indicates, include the Agent in its individual capacity.
The Agent and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. The
Agent, in its individual capacity, is not obligated to remain a Lender.

83



--------------------------------------------------------------------------------



 



     10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
     10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may not be removed at any time without its prior
written consent. Upon any resignation, the Required Lenders shall have the right
to appoint, on behalf of the Borrower and the Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders within
thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrower or any Lender, appoint any of
its Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned and no successor Agent has been appointed, the Lenders may
perform all the duties of the Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent. Upon the effectiveness of the resignation of
the Agent, the resigning Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of the Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.
     10.13. Agent and Arrangers Fees. The Borrower agrees to pay to the Agent
and the Arrangers, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers pursuant to (i) the fee letter dated
May 9, 2007 by and among the Borrower, the Agent and the Arrangers, as amended
or modified from time to time and (ii) the fee letter dated May 9, 2007 by and
between the Borrower and the Agent, as amended or modified from time to time.
     10.14. Delegation to Affiliates. The Borrower and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection

84



--------------------------------------------------------------------------------



 



with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Articles IX and X.
     10.15. Collateral Documents. (a) Each Lender authorizes the Agent to enter
into each of the Collateral Documents to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Holder of
Secured Obligations (other than the Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Agent for the benefit of the Holders of Secured Obligations upon the terms
of the Collateral Documents.
          (b) In the event that any Collateral is hereafter pledged by any
Person as collateral security for the Secured Obligations, the Agent is hereby
authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Agent on behalf of the Holders of
Secured Obligations.
          (c) The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Aggregate Revolving Loan Commitment and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations and Rate Management Obligations) at any time arising under
or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Agent at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this Section 10.15.
          (d) Upon any sale or transfer of assets constituting Collateral which
is permitted pursuant to the terms of any Loan Document, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least five Business Days’ prior written request by the Borrower to the Agent,
the Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary Guarantor in respect of) all
interests retained by the Borrower or any Subsidiary Guarantor, including,
without limitation, the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.
     10.16. Exercise of Certain Remedies. Except with respect to the exercise of
setoff rights of any Lender in accordance with Section 11.1, the proceeds of
which are applied in accordance with this Agreement, each Lender agrees that it
will not take any action, nor institute any actions or proceedings, against the
Borrower or with respect to any Loan Document, without the prior

85



--------------------------------------------------------------------------------



 



written consent of the Required Lenders or, as may be provided in this Agreement
or the other Loan Documents, with the consent of the Agent.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due and Borrower shall be promptly notified in writing thereof by such
Lender and Affiliate.
     11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Outstanding Credit Exposure held by
the other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
     11.3. Application of Payments. Principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Loans to which such payments relate held by each Lender) and payments of
the fees shall, as applicable, be apportioned ratably among the Lenders, except
for fees payable solely to the Agent or any LC Issuer and except as provided in
the fee letter referenced in Section 10.13. Subject to the provisions of Section
2.2 governing the application of mandatory prepayments, all payments shall be
remitted to the Agent and all such payments not relating to principal or
interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of any Collateral received by the Agent following acceleration of
the maturity of the Obligations pursuant to Section 8.1, shall be applied,
ratably, subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Agent
from the Borrower, second, to pay any fees or expense reimbursements then due to
the Lenders from the Borrower, third, to pay interest due in respect of the
Revolving Loans, including Non-Ratable Loans and Collateral Protection Advances,
fourth, to pay or prepay ratably the principal amount of the Collateral
Protection Advances, fifth, to pay or prepay ratably the principal amount of the
Non-Ratable Loans and the Revolving Loans, unpaid Reimbursement Obligations in
respect of Facility LCs, and an amount to the Agent equal to one hundred ten
percent (110%) of the aggregate undrawn face amount of all outstanding Facility
LCs to be held as cash collateral for

86



--------------------------------------------------------------------------------



 



such Obligations, sixth, to pay any amounts owing with respect to Bank Products,
and seventh, to the payment of any other Secured Obligation due to the Agent or
any Lender by the Borrower.
     Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, neither
the Agent nor any Lender shall apply any payment which it receives to any
Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan, or (b) in the event, and only to the
extent, that there are no outstanding Floating Rate Loans and, in any event, the
Borrower shall pay the breakage losses with respect to Eurodollar Loans in
accordance with Section 3.4. The Agent and the Required Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations. Unless
otherwise required by the terms of this Agreement, all principal payments in
respect of Loans (other than Non-Ratable Loans and Collateral Protection
Advances) shall be applied first to repay outstanding Floating Rate Loans, and
then to repay outstanding Eurodollar Loans with those Eurodollar Loans which
have earlier expiring Interest Periods being repaid prior to those which have
later expiring Interest Periods.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1. Successors and Assigns; Designated Lenders.
     12.1.1 Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 12.3, and (iii) any transfer by Participants must be made in
compliance with Section 12.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 12.3. The Agent may treat the Person which made
any Loan or which holds any Note as the owner thereof for all purposes hereof
unless and until such Person complies with Section 12.3; provided,

87



--------------------------------------------------------------------------------



 



however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Loan or which holds any Note
to direct payments relating to such Loan or Note to another Person. Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
     12.1.2 Designated Lenders.

  (i)   Subject to the terms and conditions set forth in this Section 12.1.2,
any Lender may from time to time elect to designate an Eligible Designee to
provide all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 12.1.2 shall be subject to the approval of the
Agent (which consent shall not be unreasonably withheld or delayed). Upon the
execution by the parties to each such designation of an agreement in the form of
Exhibit F hereto (a “Designation Agreement”) and the acceptance thereof by the
Agent, the Eligible Designee shall become a Designated Lender for purposes of
this Agreement. The Designating Lender shall thereafter have the right to permit
the Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of the
Loans or portion thereof shall satisfy the obligations of the Designating Lender
to the same extent, and as if, such Loan was made by the Designating Lender. As
to any Loan made by it, each Designated Lender shall have all the rights a
Lender making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under
Article III hereof for any amount which would exceed the amount that would have
been payable by the Borrower to the Lender from which the Designated Lender
obtained any interests hereunder. No additional Notes shall be required with
respect to Loans provided by a Designated Lender; provided, however, to the
extent any Designated Lender shall advance funds, the Designating Lender shall
be deemed to hold the Notes in its possession as an agent for such Designated
Lender to the extent of the Loan funded by such Designated Lender. Such
Designating Lender shall act as administrative agent for its Designated Lender
and give and receive notices and communications hereunder. Any payments for the
account of any Designated Lender shall be paid to its Designating Lender as
administrative agent for such Designated Lender and neither the Borrower nor the
Agent shall be responsible for any Designating Lender’s application of such
payments. In addition, any Designated Lender may (1) with notice to, but without
the consent of the Borrower or the Agent, assign all or portions of its
interests in any Loans to its

88



--------------------------------------------------------------------------------



 



      Designating Lender or to any financial institution consented to by the
Agent providing liquidity and/or credit facilities to or for the account of such
Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.
    (ii)   Each party to this Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after the payment in full of
all outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This Section 12.1.2 shall survive the termination of this
Agreement.

     12.2. Participations.
     12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Outstanding Credit Exposure of such Lender, any Note held by such Lender,
any Revolving Loan Commitment of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.
     12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.
     12.2.3 Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the

89



--------------------------------------------------------------------------------



 



Loan Documents, provided that each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant. The Lenders agree to share with each Participant, and
each Participant, by exercising the right of setoff provided in Section 11.1,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 11.2 as if each Participant were a Lender. The Borrower further agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.2,
3.4 and 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2 or
3.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender.
     12.3. Assignments.
     12.3.1 Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Borrower and the Agent, either be in an amount
equal to the entire applicable Outstanding Credit Exposure of the assigning
Lender or (unless each of the Borrower and the Agent otherwise consents) be in
an aggregate amount not less than $10,000,000 with respect to Revolving Loans.
The amount of the assignment shall be based on the Outstanding Credit Exposure
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the Assignment Agreement.
     12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if (i) a Default has occurred and is continuing or (ii) such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in swap agreements
relating to the Loans; provided, that the assignment without the Borrower’s
consent pursuant to clause (ii) shall not increase the Borrower’s liability
under Section 3.5. The consent of the Agent and, for so long as JPMorgan is an
LC Issuer hereunder, JPMorgan in its capacity as a LC Issuer shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund. Any consent required under this
Section 12.3.2 shall not be unreasonably withheld or delayed.
     12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an
Assignment Agreement, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii)

90



--------------------------------------------------------------------------------



 



payment of a $3,500 fee to the Agent for processing such assignment (unless such
fee is waived by the Agent or unless such assignment is made to such assigning
Lender’s Affiliate or an Approved Fund), such assignment shall become effective
on the effective date specified in such assignment. The Assignment Agreement
shall contain a representation and warranty by the Purchaser to the effect that
the assignment evidenced thereby will not result in a non-exempt “prohibited
transaction” under Section 406 of ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights, benefits and obligations of a Lender under the
Loan Documents, to the same extent as if it were an original party thereto, and
the transferor Lender shall be released with respect to the Outstanding Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent. In the case of an assignment covering all of
the assigning Lender’s rights, benefits and obligations under this Agreement,
such Lender shall cease to be a Lender hereunder but shall continue to be
entitled to the benefits of, and subject to, those provisions of this Agreement
and the other Loan Documents which survive payment of the Obligations and
termination of the Loan Documents. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.3 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Agent and the Borrower shall, if
the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that, upon cancellation and surrender to
the Borrower of the Notes (if any) held by the transferor Lender, new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their Revolving
Loan Commitments (or, if the Termination Date has occurred, their respective
Outstanding Credit Exposure), as adjusted pursuant to such assignment.
     12.3.4 Register. The Agent, acting solely for this purpose as an agent of
the Borrower (and the Borrower hereby designates the Agent to act in such
capacity), shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders, and the Revolving Loan Commitments
of, and principal amounts of and interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time and whether such Lender is an
original Lender or assignee of another Lender pursuant to an assignment under
this Section 13.3. The entries in the Register shall be conclusive, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all

91



--------------------------------------------------------------------------------



 



information in such Lender’s possession concerning the creditworthiness of the
Borrower and its Subsidiaries; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.11 of this Agreement.
     12.5. Tax Certifications. If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).
ARTICLE XIII
NOTICES
     13.1. Notices. Except as otherwise permitted by Section 2.13 with respect
to borrowing notices, all notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Borrower, the Lenders, the LC Issuers, or the Agent, at
its address or facsimile number set forth on the signature pages hereof or,
(y) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
     13.2. Change of Address. The Borrower, the Agent, any LC Issuer, and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XIV
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, the initial LC
Issuer, and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE

92



--------------------------------------------------------------------------------



 



GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATION LAW BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. IF ANY COURT, TRIBUNAL OR OTHER
ENTITY WITH JURISDICTION OVER THE LOAN DOCUMENTS AND THE TRANSACTIONS EVIDENCED
THEREBY REJECTS THE FOREGOING CHOICE OF NEW YORK LAW, THEN THE LOAN DOCUMENTS
(OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735
ILCS SECTION 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
     15.2 CONSENT TO JURISDICTION. THE BORROWER, THE AGENT AND EACH LENDER AND
EACH LC ISSUER EACH HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL COURT SITTING IN OR WITH DIRECT JURISDICTION OVER
THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN OR WITH
DIRECT JURISDICTION OVER THE BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER, THE AGENT,
EACH LC ISSUER AND EACH LENDER EACH HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
BORROWER, THE AGENT, ANY LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED
OBLIGATIONS TO BRING PROCEEDINGS AGAINST THE BORROWER, THE AGENT, OR ANY LC
ISSUER OR ANY LENDER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE AGENT, ANY LC ISSUER, ANY LENDER OR ANY
HOLDER OF SECURED OBLIGATIONS OR ANY AFFILIATE OF THE BORROWER, THE AGENT, ANY
LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS AS THE CASE MAY BE
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A UNITED STATES
FEDERAL COURT SITTING IN OR WITH DIRECT JURISDICTION OVER THE SOUTHERN DISTRICT
OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN OR WITH DIRECT JURISDICTION
OVER THE BOROUGH OF MANHATTAN.
     15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, EACH LC ISSUER, EACH
LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER

93



--------------------------------------------------------------------------------



 



(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
ARTICLE XVI
PRIOR CREDIT AGREEMENT
     The Borrower, certain of the Lenders, and the Agent are parties to the
Prior Credit Agreement. The Borrower, the Lenders, and the Agent agree that upon
(i) the execution and delivery of this Agreement by each of the parties hereto
and (ii) satisfaction (or waiver by the aforementioned parties) of the
conditions precedent set forth in Section 4.1, the terms and conditions of the
Prior Credit Agreement shall be and hereby are amended, superseded, and restated
in their entirety by the terms and provisions of this Agreement. All amounts
outstanding or otherwise due and payable under the Prior Credit Agreement prior
to the Closing Date shall, on and after the Closing Date, be outstanding and due
and payable under this Agreement. Notwithstanding the foregoing, the Borrower
affirms its rights, duties and obligations under the Security Agreement,
including, without limitation, the security interest granted thereunder, and the
other Loan Documents delivered in connection herewith, and agrees and
acknowledges that this Agreement constitutes the “Credit Agreement” referenced
therein. Without limiting the foregoing, upon the effectiveness hereof, the
Agent shall make such reallocations, sales, assignments or other relevant
actions in respect of each Lender’s credit and loan exposure under the Prior
Credit Agreement as are necessary in order that each such Lender’s Outstanding
Credit Exposure hereunder reflects such Lender’s Pro Rata Share of the Aggregate
Outstanding Credit Exposure on the Closing Date.
ARTICLE XVII
USA PATRIOT ACT NOTIFICATION
     The following notification is provided to the Borrower pursuant to
Section 326 of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001, 31
U.S.C. Section 5318:
     IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government of the United States of America fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each Person that opens
an account, including any deposit account, treasury management account, loan,
other extension of credit, or other financial services product. Accordingly,
when the Borrower opens an account, the Agent and the Lenders will ask for the
Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the Borrower.
The Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.
The remainder of this page is intentionally blank

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders, the initial LC Issuer and
the Agent have executed this Agreement as of the date first written above.

                  TESORO CORPORATION,
as the Borrower    
 
           
 
  By:
Name:   /s/ Otto C. Schwethelm
 
Otto C. Schwethelm     
 
  Title:   Vice President, Finance and Treasurer    

Address:
300 Concord Plaza Drive
San Antonio, Texas 78216-6999
Attention: Otto C. Schwethelm
Telephone: (210) 283-2343
Facsimile: (210) 745-4445
With copy to:
Attention: Charles S. Parrish
Telephone: (210) 283-2280
Facsimile: (210) 283-2155
SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
individually, as initial LC Issuer, and as Administrative
Agent    
 
           
 
  By:
Name:   /s/ Helen A. Carr
 
Helen A. Carr     
 
  Title:   Managing Director    
 
           
 
  Address:   10 South Dearborn
Floor 7, Mail Code IL1-0010
Chicago, IL 60603-2003
   
 
  Attention:   Cely Navarro, Shared Operations-Loans    
 
  Facsimile:   312.385.7107    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC.,
as Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Claire O’Connor
 
    
 
  Name:   Claire O’Connor    
 
  Title:   Managing Director    
 
           
 
  Address:        
 
           
 
  Attention:        
 
  Facsimile:        

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as a Co-Documentation Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Hance Van Beber
 
Hance Van Beber     
 
  Title:   SVP; Sr. Client Manager    
 
           
 
  Address:   901 Main Street, 22nd Floor
Dallas, Tx 75202    
 
           
 
  Attention:        
 
  Facsimile:   214-209-4766    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ John McGhee
 
    
 
  Name:   John McGhee    
 
  Title:   Vice President & Manager    

Address: 1100 Louisiana, Suite 2800
Houston, Texas 77002
Attention: John McIntyre
Facsimile: 713-658-0116
SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,
as a Co-Documentation Agent and as a Lender    
 
           
 
  By:
Name:   /s/ David Montgomery
 
David Montgomery     
 
  Title:   Senior Vice President    
 
           
 
  By:
Name:
Title:   /s/ Darrell Holley
 
Darrell Holley
Managing Director     
 
           
 
  Address:   15455 N. Dallas Pkwy, Suite 1400
Addison, TX, 75001    
 
           
 
  Attention:   Casey Lowary    
 
  Facsimile:   1-214-754-5982    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND plc,
as a Co-Documentation Agent and as a Lender    
 
           
 
  By:
Name:   /s/ John Preece
 
John Preece     
 
  Title:   Vice President    
 
           
 
  Address:   600 Travis Street, STE6500
Houston, Texas 77002    
 
           
 
  Attention:   John Preece    
 
  Facsimile:   713-221-2430    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BANK OF SCOTLAND,
as a Lender    
 
           
 
  By:
Name:   /s/ Karen Weich
 
KAREN WEICH     
 
  Title:   VICE PRESIDENT    
 
           
 
  Address:   565 Fifth Avenue
New York, NY 10017    
 
           
 
  Attention:   Victoria McFadden    
 
  Facsimile:   (212) 479-2807    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS,
as a Lender    
 
           
 
  By:
Name:
Title:   /s/ Betsy Jocher
 
Betsy Jocher
Director     
 
           
 
  By:
Name:   /s/ Greg Smothers
 
Greg Smothers     
 
  Title:   Vice President    
 
           
 
  Address:   1200 Smith St., Suite 3100
Houston, TX 77002    
 
           
 
  Attention:   Donna Verwold    
 
  Facsimile:   713-659-6915    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH,
as a Lander    
 
           
 
  By:
Name:   /s/ Page Dillehunt
 
Page Dillehunt     
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Michael Willis
 
Michael Willis     
 
  Title:   Director    
 
           
 
  Address:
For Notice:
1301 Avenue of the Americas
New York, NY 10019  
 
           
 
  Attention:   Gener David    
 
  Facsimile:   917-849-5440    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.,
as a Lender    
 
           
 
  By:
Name:   /s/ John F. Miller
 
John F. Miller     
 
  Title:   Attorney-in-Fact    
 
           
 
  Address:   333 Clay St, Suite 3700
Houston, TX 77002    
 
           
 
  Attention:   John F. Miller    
 
  Facsimile:   713-481-0228    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  LASALLE BUSINESS CREDIT, LLC,
as a Lender    
 
           
 
  By:
Name:   /s/ Mitchell J. Tarvid
 
Mitchell J. Tarvid     
 
  Title:   First Vice President    
 
           
 
  Address:   135 S. LaSalle Street    
 
      Chicago, IL 60603    
 
           
 
  Attention:   Mitchell J. Tarvid    
 
  Facsimile:   312-904-6450    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.,
as a Lender    
 
           
 
  By:
Name:   /s/ Leon Mo
 
Leon Mo     
 
  Title:   Senior Vice President    
 
           
 
  Address:
1251, Avenue of the Americas
New York, New York FL32
10020  
 
           
 
  Attention:   Leon Mo    
 
  Facsimile:   212-282-4488    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  NATIXIS,
as a Lender    
 
           
 
  By:   /s/ Louis P. Laville, III
 
   
 
  Name:   Louis P. Laville, III     
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Donovan Broussard
 
Donovan Broussard     
 
  Title:   Managing Director    
 
           
 
  Address:   333 Clay Street, Suite 4340
Houston, Texas 77002    
 
           
 
  Attention:   Tanya McAllister    
 
  Facsimile:   (713)571-6165    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  RZB FINANCE, LLC,
as a Lender    
 
           
 
  By:
Name:   /s/ John A. Valiska
 
John A. Valiska     
 
  Title:   First Vice President    
 
           
 
  By:
Name:   /s/ Elisabeth Hirst
 
Elisabeth Hirst     
 
  Title:   Vice President    
 
           
 
  Address:   24 Grassy Plain Street
Bethel, CT 06801    
 
  Attention:   Stephen Plauche    
 
  Facsimile:   212-944-2093    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA,
as a Lender    
 
           
 
  By:
Name:   /s/ Andrew Ostrov
 
Andrew Ostrov     
 
  Title:   Director    
 
           
 
  Address:
1100 Louisiana, Suite 3000
Houston, Texas 77002  
 
           
 
  Attention:   Joe Lattanzi    
 
  Facsimile:   713-752-2425    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORP.,
as a Lender    
 
           
 
  By:
Name:   /s/ William M. Ginn
 
William M. Ginn     
 
  Title:   General Manager    
 
           
 
  Address:   277 Park Ave, 5th Fl.
New York, NY 10172    
 
           
 
  Attention:   William M. Ginn    
 
  Facsimile:   212-224-5222    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:
Name:   /s/ John Williammee, Jr.
 
John Williammee, Jr.     
 
  Title:   Vice President    
 
           
 
  Address:   Wachovia Bank, N.A.
171 17th Street, N.W. GA4524
Atlanta, GA 30363    
 
           
 
  Attention:   John Williammee, Jr.    
 
  Facsimile:   (404) 214-7231    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, LLC,
as a Lender    
 
           
 
  By:
Name:   /s/ Patrick McCormack
 
Patrick McCormack     
 
  Title:   Vice President    
 
           
 
  Address:   2450 Colorado Ave., Suite 3000W
Santa Monica, CA 90404    
 
           
 
  Attention:   Patrick McCormack    
 
  Facsimile:   (310) 453-7446    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      BMO CAPITAL MARKETS FINANCING, INC
as a Lender    
 
                    By:   /s/ Cahal Carmody                       Name: Cahal
Carmody         Title: Vice President    
 
                    Address: 700 Louisiana Street, Suite 4400
Houston, TX 77002    
 
                    Attention:             Facsimile: 713-223-4007    

 



--------------------------------------------------------------------------------



 



                      GMAC COMMERCIAL FINANCE, LLC
as a Lender    
 
                    By:   /s/ W. Wakefield Smith                       Name:  
W. Wakefield Smith         Title:   Director    
 
                    Address:   1290 Avenue of the Americas, 3rd floor
New York NY 10104    
 
                    Notices:             Attention:   James Bruce         Title:
  Director         Address:   GMAC Commercial Finance Corporation – Canada    
 
          150 York Street, Suite 1314    
 
          Toronto, Ontario M5H 3S5         Telephone:   416-365-9480 ext. 228  
      Facsimile:   416-365-9493    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender    
 
                    By:   /s/ Tom Buda                  
 
  Name:   Tom Buda    
 
  Title:   Vice President    
 
                    Address:   1965 E. 6th Street    
 
          4th Floor, Locator 01-3049    
 
          Cleveland, Ohio 44114         Attention:   Tom Buda         Facsimile:
  216-222-9555    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      PNC BANK, N.A.,
as a Lender    
 
                    By:   /s/ Niki Stone                       Name:   Niki
Stone         Title:   Relationship Manager    
 
                    Address:   2100 Ross Ave, Suite 1850
Dallas, TX 75201    
 
                    Attention:   Niki Stone         Facsimile:   214-871-2015  
 

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      REGIONS BANK, an Alabama bank
as a Lender    
 
                    By:   /s/ Michael Fogarty                       Name:
Michael Fogarty         Title: Senior Vice President    
 
                    Address:   5001 Spring Valley Road, Suite 153 West Dallas,
TX 75244    
 
                    Attention:             Facsimile:   972-383-7505    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      SIEMENS FINANCIAL SERVICES, INC.,
as a Lender    
 
                    By: /s/ Mark Picillo                     Name: Mark Picillo
        Title: Vice President    
 
                    Address:   170 Wood Avenue South    
 
          Iselin, NJ 08830    
 
                    Attention:   Jim Tregillies         Facsimile:  
732-590-6648    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      SOCIÉTÉ GÉNÉRALE,
as a Lender    
 
                    By: /s/ Chung-Taek oh                     Name: Chung-Taek
oh         Title: Vice President    
 
                    By: /s/ Pete Lopoukhine                     Name: Pete
Lopoukhine         Title: Director    
 
                    Address:   1221 Avenue of the Americas
New York, NY 10020    
 
                    Attention:   Chung-Taek Oh         Facsimile:   (212)
278-7953    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      BANCO BILBAO VIZCAYA ARGENTARIA S.A.,
as a Lender    
 
                    By:   /s/ Mr. Emilio de las Heras                      
Name:   Mr. Emilio de las Heras         Title:   Head of New York    
 
                    Address: 1345 Avenue of Americas 45th floor         New
York, NY 10105         USA    
 
                    Attention: Hector Villegas         Facsimile: +1 212 333
3601    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      COMERICA BANK,
as a Lender    
 
                    By: /s/ Gerald R. Finney, Jr.                     Name:
Gerald R. Finney, Jr.         Title: Vice President    
 
                    Address:   4100 Spring Valley Rd., Ste 400
Dallas TX 75244    
 
                    Attention:   Gerald R. Finney, Jr.         Facsimile:  
972-361-2550    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      THE FROST NATIONAL BANK,
as a Lender    
 
                    By: /s/ Howard Kasanoff                     Name: Howard
Kasanoff         Title: Senior Vice President    
 
                    Address:   100 W. Houston St.    
 
          San Antonio, TX 78205    
 
                    Attention:   Sarah Cernosek         Facsimile:  
210-220-6703    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      GUARANTY BANK,
as a Lender    
 
                    By: /s/ David M. Butler                     Name: David M.
Butler         Title: Vice President    
 
                    Address:         8333 Douglas Ave.         Dallas, Texas
75225    
 
                    Attention: David Butler         Facsimile: (713) 890-8868  
 

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      SOVEREIGN BANK,
as a Lender    
 
                    By: /s/ Kathryn McEnroe Williams                     Name:
Kathryn McEnroe Williams         Title: Vice President    
 
                    Address:   75 State Street, 4th Floor    
 
          Boston, MA 02109    
 
                    Attention:   Brenda Page         Facsimile:   (617) 346-3430
   

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION,
as a Lender    
 
                    By: /s/ Steven C. Gorrzalez                
 
  Name: Steven C. Gorrzalez    
 
  Title: Vice President    
 
                    Address:   U.S., Bank National Association    
 
          1 US Bank Plaza    
 
          SL-MO-T5BC    
 
          Saint Louis, Missouri 63101    
 
                    Attention:   Senior Credit Officer         Facsimile:  
314-418-8555    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      ALLIED IRISH BANKS, PLC,
as a Lender    
 
                    By: /s/ Martin Chin                     Name: Martin Chin  
      Title: Senior Vice President    
 
                    By: /s/ Mia Bolin                     Name: Mia Bolin      
  Title: Assistant Vice President    
 
                    Address:   601 S. Figueroa Street, Suite 4650    
 
          Los Angeles, CA 90017    
 
                    Attention:   Mia Bolin         Facsimile:   (213) 593-4766  
 

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  AMEGY BANK NATIONAL ASSOCIATION, as a     Lender
 
           
 
  By:   /s/ W. Bryan Chapman    
 
           
 
      W. Bryan Chapman
Senior Vice President    
 
                Address: 4400 Post Oak Parkway #404                     Houston,
TX 77027
 
                Attention: Mark A. Serice     Facsimile: 713-561-0345

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, NATIONAL ASSOCIATION, as a     Lender
 
           
 
  By:   /s/ Nancy G. Moragas    
 
                Name: Nancy G. Moragas     Title: Senior Vice President
 
                Address: 313 Carondelet St., 10th Floor     New Orleans, LA
70130
 
                Attention: Nancy G. Moragas     Facsimile: (504) 533-5594

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      UPS CAPITAL CORPORATION, as a Lender    
 
                    By:   /s/ John P. Holloway                       Name: John
P. Holloway         Title: Director of Portfolio Management    
 
                    Address:   35 Glenlake Parkway, Suite 575    
 
          Atlanta, GA 30328    
 
                    Attention:   Ernesto Moran         Facsimile:   404-828-3775
   

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                      WEBSTER BUSINESS CREDIT CORPORATION, as a Lender    
 
                    By:   /s/ Julian Vigder                       Name: Julian
Vigder         Title: Assistant Vice President    
 
                    Address:   One State Street, 7th Floor    
 
          New York, NY 10004    
 
                    Attention: Julian Vigder         Facsimile: 212-806-4530    

SIGNATURE PAGE TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

              REVOLVING LOAN LENDER   COMMITMENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
  $ 160,000,000  
LEHMAN COMMERCIAL PAPER INC.
  $ 85,000,000  
BANK OF AMERICA, N.A.
  $ 75,000,000  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
  $ 75,000,000  
FORTIS CAPITAL CORP.
  $ 75,000,000  
THE ROYAL BANK OF SCOTLAND plc
  $ 75,000,000  
BANK OF SCOTLAND
  $ 60,000,000  
BNP PARIBAS
  $ 60,000,000  
CALYON NEW YORK BRANCH
  $ 60,000,000  
CITIBANK, N.A.
  $ 60,000,000  
LASALLE BUSINESS CREDIT, LLC
  $ 60,000,000  
MIZUHO CORPORATE BANK, LTD.
  $ 60,000,000  
NATIXIS
  $ 60,000,000  
RZB FINANCE, LLC
  $ 60,000,000  
THE BANK OF NOVA SCOTIA
  $ 60,000,000  
SUMITOMO MITSUI BANKING CORP.
  $ 60,000,000  
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 60,000,000  
WELLS FARGO FOOTHILL, LLC
  $ 60,000,000  
BMO CAPITAL MARKETS FINANCING, INC.
  $ 40,000,000  
GMAC COMMERCIAL FINANCE, LLC
  $ 40,000,000  
NATIONAL CITY BUSINESS CREDIT, INC.
  $ 40,000,000  
PNC BANK, N.A.
  $ 40,000,000  
REGIONS BANK
  $ 40,000,000  
SIEMENS FINANCIAL SERVICES, INC.
  $ 40,000,000  
SOCIÉTÉ GÉNÉRALE
  $ 40,000,000  
BANCO BILBAO VIZCAYA ARGENTARIA S.A.
  $ 25,000,000  
COMERICA BANK
  $ 25,000,000  
THE FROST NATIONAL BANK
  $ 20,000,000  
GUARANTY BANK
  $ 20,000,000  
SOVEREIGN BANK
  $ 20,000,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 20,000,000  
ALLIED IRISH BANKS, PLC
  $ 15,000,000  
AMEGY BANK NATIONAL ASSOCIATION
  $ 15,000,000  
CAPITAL ONE, NATIONAL ASSOCIATION
  $ 15,000,000  
UPS CAPITAL CORPORATION
  $ 15,000,000  
WEBSTER BUSINESS CREDIT CORPORATION
  $ 15,000,000  
 
       
TOTAL
  $ 1,750,000,000  

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
The following shall be used to calculate the Applicable Margin for Revolving
Loans during the applicable period when the Borrower’s senior long-term secured
indebtedness (without giving effect to any credit enhancement) is rated BBB- or
better by S&P or Baa3 or better by Moody’s.

                                  Applicable                 Margin for        
        Revolving Loans   Level I Status   Level II Status   Level III Status  
Level IV Status
Eurodollar Rate
    0.875 %     1.00 %     1.25 %     1.50 %
 
                               
Floating Rate
    0.00 %     0.00 %     0.00 %     0.00 %

The following shall be used to calculate the Applicable Margin for Revolving
Loans during the applicable period when the Borrower’s senior long-term secured
indebtedness (without giving effect to any credit enhancement) is rated BB+ by
S&P or Ba1 by Moody’s and the Borrower does not qualify for pricing as set forth
in the immediately preceding grid.

                                  Applicable                 Margin for        
        Revolving Loans   Level I Status   Level II Status   Level III Status  
Level IV Status
Eurodollar Rate
    1.00 %     1.25 %     1.50 %     1.75 %
 
                               
Floating Rate
    0.00 %     0.00 %     0.00 %     0.00 %

The following shall be used to calculate the Applicable Margin for Revolving
Loans during the applicable period when the Borrower’s senior long-term secured
indebtedness (without giving effect to any credit enhancement) is lower than BB+
by S&P or Ba1 by Moody’s and the Borrower does not qualify for pricing as set
forth in the two immediately preceding pricing grids.

                                  Applicable                 Margin for        
        Revolving Loans   Level I Status   Level II Status   Level III Status  
Level IV Status
Eurodollar Rate
    1.25 %     1.50 %     1.75 %     2.00 %
 
                               
Floating Rate
    0.00 %     0.00 %     0.00 %     0.25 %

     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
     “Level I Status” exists at any date if, as of the last day of the
applicable fiscal quarter of the Borrower, average daily Excess Availability for
such fiscal quarter was greater than 45% of the average monthly Borrowing Base
for such fiscal quarter.

 



--------------------------------------------------------------------------------



 



     “Level II Status” exists at any date if, as of the last day of the
applicable fiscal quarter of the Borrower, (i) the Borrower has not qualified
for Level I Status and (ii) average daily Excess Availability for such fiscal
quarter was less than or equal to 45% of the average monthly Borrowing Base for
such fiscal quarter but greater than 30% of the average monthly Borrowing Base
for such fiscal quarter.
     “Level III Status” exists at any date if, as of the last day of the
applicable fiscal quarter, (i) the Borrower has not qualified for Level I Status
or Level II Status and (ii) average daily Excess Availability for such fiscal
quarter was less than or equal to 30% of the average monthly Borrowing Base for
such fiscal quarter but greater than 15% of the average monthly Borrowing Base
for such fiscal quarter.
     “Level IV Status” exists at any date if, as of the last day of the
applicable fiscal quarter, (i) the Borrower has not qualified for Level I
Status, Level II Status, or Level III Status and (ii) average daily Excess
Availability for such fiscal quarter was less than or equal to 15% of the
average monthly Borrowing Base for such fiscal quarter.
     “Status” means either Level I Status, Level II Status, Level III Status or
Level IV Status.
The Applicable Margin shall be determined in accordance with the foregoing
tables based on the Borrower’s Status for the applicable fiscal quarter. Such
Status shall be determined based upon the Interim Collateral Reports and Monthly
Collateral Reports delivered for such fiscal quarter. Adjustments, if any, to
the Applicable Margin shall be effective five Business Days after the Agent has
received all of the applicable Interim Collateral Reports and Monthly Collateral
Reports. If the Borrower fails to deliver such Interim Collateral Reports and
Monthly Collateral Reports to the Agent at the time required pursuant to
Section 6.1, then the Applicable Margin shall be the highest Applicable Margin
set forth in the foregoing tables until the date on which such Interim
Collateral Reports and Monthly Collateral Reports are so delivered. In the event
that any financial statement or certificate required by Section 6.1.1, 6.1.2,
6.1.3 or 6.1.4 is shown to be inaccurate (regardless of whether this Agreement
or the financing commitments are in effect), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period: (x) the Borrower shall immediately deliver to the Agent a correct
certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined by reference to such certificate, and
(z) the Borrower shall immediately pay to the Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with the terms hereof. This provision shall not limit any other
rights and remedies of the Agent and the Lenders hereunder.
Notwithstanding any of the foregoing, the Applicable Margin in respect of the
Eurodollar Rate shall be deemed to be 1.00% and the Applicable Margin in respect
of the Floating Rate shall be deemed to be 0.00% until the Agent’s receipt of
the applicable financial statements for the Borrower’s fiscal quarter ending on
or about September 30, 2007 and adjustments to the Applicable Margin shall
thereafter be effected in accordance with the preceding paragraphs.

 